Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 1 of 66 Page ID #:10294
                                                                              1

   1                       UNITED STATES DISTRICT COURT

   2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3           HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

   4

   5    CHELSEA HAMILTON,               )
        INDIVIDUALLY AND ON BEHALF OF   )
   6    ALL OTHERS SIMILARLY SITUATED,  )
        AND ALYSSA HERNANDEZ,           )
   7    INDIVIDUALLY AND ON BEHALF OF   )
        ALL OTHERS SIMILARLY SITUATED,  )
   8                                    )
                        PLAINTIFFS,     )
   9                                    )
                  vs.                   ) No. CV 17-1415-AB
  10                                    )
        WAL-MART STORES, INC., A        )
  11    CORPORATION, WAL-MART           )
        ASSOCIATES, INC., A             )
  12    CORPORATION AND DOES 1 THROUGH )
        50, INCLUSIVE,                  )
  13                                    )
                       DEFENDANTS.      )
  14    ________________________________)

  15

  16

  17                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  18                         FRIDAY, JANUARY 18, 2019

  19                                 11:55 A.M.

  20                          LOS ANGELES, CALIFORNIA

  21

  22    ____________________________________________________________

  23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                         FEDERAL OFFICIAL COURT REPORTER
  24                    350 WEST FIRST STREET, ROOM 4311
                          LOS ANGELES, CALIFORNIA 90012
  25                            cmjui.csr@gmail.com


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 2 of 66 Page ID #:10295
                                                                              2

   1    APPEARANCES OF COUNSEL:

   2    FOR THE PLAINTIFFS:

   3             YOON LAW, APC
                 BY: KENNETH H. YOON, ATTORNEY AT LAW
   4             AND STEPHANIE E. YASUDA, ATTORNEY AT LAW
                 ONE WILSHIRE BOULEVARD
   5             SUITE 2200
                 LOS ANGELES, CALIFORNIA 90017
   6             213-612-0988

   7    FOR THE PLAINTIFFS:

   8             LAW OFFICES OF G. SAMUEL CLEAVER
                 BY: G. SAMUEL CLEAVER, ATTORNEY AT LAW
   9             5670 WILSHIRE BOULEVARD
                 18TH FLOOR
  10             LOS ANGELES, CALIFORNIA 90036
                 310-388-7289
  11
        FOR THE PLAINTIFFS:
  12
                 FERNANDEZ & LAUBY LLP
  13             BY: PETER J. CARLSON, ATTORNEY AT LAW
                 AND BRIAN J. MANKIN, ATTORNEY AT LAW
  14             4590 ALLSTATE DRIVE
                 RIVERSIDE, CALIFORNIA 92501
  15             951-320-1444

  16    FOR THE DEFENDANTS:

  17             GREENBERG TRAURIG, LLP
                 BY: MARK D. KEMPLE, ATTORNEY AT LAW
  18             AND MATTHEW R. GERSHMAN, ATTORNEY AT LAW
                 AND NAOMI BEER, ATTORNEY AT LAW
  19             AND BRYAN W. PATTON, ATTORNEY AT LAW
                 1840 CENTURY PARK EAST
  20             SUITE 1900
                 LOS ANGELES, CALIFORNIA 90067
  21             310-586-7776

  22

  23

  24

  25


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 3 of 66 Page ID #:10296
                                                                              3

   1           LOS ANGELES, CALIFORNIA; FRIDAY, JANUARY 18, 2019

   2                                 11:55 A.M.

   3                                   - - -

   4                THE CLERK:    Calling Civil Case 17-1415, Chelsea

   5    Hamilton versus Walmart Stores.

   6                Counsel, please state your appearances.

   7                MR. YOON:    Kenneth Yoon for plaintiff.

   8                MS. YASUDA:    Good afternoon, Your Honor.

   9    Stephanie Yasuda, also on behalf of plaintiffs.

  10                MR. CLEAVER:    Good afternoon, Your Honor.

  11    Sam Cleaver on behalf of plaintiffs.

  12                MR. MANKIN:    Good afternoon, Your Honor.

  13    Brian Mankin for plaintiff.

  14                MR. CARLSON:    And good afternoon, Your Honor.

  15    Peter Carlson on behalf of plaintiffs.

  16                THE COURT:    All right.    I think it's still

  17    morning.    So whether -- good morning or afternoon to you

  18    all.   So go ahead.

  19                MR. KEMPLE:    Good morning.    Mark Kemple on behalf

  20    of Walmart.    I'm joined by my partner, Matthew Gershman;

  21    Naomi Beer, who is national coordinating counsel for

  22    Walmart; and Bryan Patton who is the brains behind the

  23    outfit.

  24                THE COURT:    All right.    Good afternoon.    I'm

  25    sorry.    Good morning to you all.      I'm sorry.    It's just been


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 4 of 66 Page ID #:10297
                                                                              4

   1    an interesting morning, as you might have seen, and so let

   2    me just get my notes here.

   3                Couple, sort of, observations before we sort of

   4    begin.   One obvious one is Mr. Patton and I know each other

   5    from -- was it last year or the year before?          I can't

   6    remember when he was a law clerk to our floor, and he had to

   7    suffer in doing some work with me.        So I just wanted both

   8    sides to know that.     I just noticed that this morning.

   9                And then also, I will note that, in looking at the

  10    papers, there is a declaration in which the declarant -- I

  11    think it was Mr. Jose Aguilar -- indicates that he had a

  12    meeting with an associate at Greenberg Traurig by the name

  13    of Michael Augustine.      Michael was one of my first law

  14    clerks when I started four years ago.        I didn't know he was

  15    on this case.    He and I have never talked about the case,

  16    but I did note that when I was going through the papers; so

  17    I wanted the parties to know that.

  18                So all right.    With that, let's move forward.

  19    I've got a number of questions.       We've got a lot of issues

  20    to discuss here.     You know, I guess it was August of last

  21    year where I certified six subclasses.         I won't go through

  22    all of those.

  23                We've got a number of issues here today -- motion

  24    to strike, the motion for decertification, the motion for

  25    partial summary judgment and a -- I'm sorry.          Walmart's


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 5 of 66 Page ID #:10298
                                                                              5

   1    motion for partial summary judgment and then plaintiffs'

   2    motion for partial summary judgment.        I'm going to try to go

   3    over at least my tentatives as it relates to them in order.

   4                We'll start with the motion to strike.        So if I

   5    understand correctly, Walmart's moving to strike the --

   6    Dr. Kriegler's, K-r-i-e-j -- I'm sorry, K-r-i-e-g-l-e-r, and

   7    Dr. Bonin's, B-o-n-i-n, their expert reports and then

   8    barred -- as well as barring their testimony under Rule 37

   9    for failure to comply with Rule 26(a)(2)(B).

  10                I guess the issue really is was there substantial

  11    justification or was the failure to notify harmless.

  12                Walmart argues on the one hand that the

  13    plaintiffs' initial disclosures didn't contain a complete

  14    statement of all the expert -- or all the opinions that the

  15    experts were going to express.

  16                The plaintiffs come back and say that Walmart had

  17    not yet produced all the necessary surveillance video, that

  18    Kriegler needed to calculate damages.

  19                And then Dr. Bonin was still waiting on permission

  20    to conduct the site inspection at the facility that was

  21    necessary to calculate the average time that it took

  22    employees to go back and forth.

  23                My tentative is to grant this in part and deny it

  24    in part.    It seems to me that wholesale exclusion of

  25    Dr. Kriegler and Dr. Bonin's testimony doesn't, at least in


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 6 of 66 Page ID #:10299
                                                                              6

   1    this Court's opinion, appear warranted.

   2                But to the extent that Dr. Kriegler's supplemental

   3    report contains sort of surrebuttable opinions, if you will,

   4    in response to Walmart's rebuttal expert reports, then those

   5    would be -- I think those would become more problematic.

   6                And so let me start with the plaintiffs.         What is

   7    the status regarding the surveillance videos and the site

   8    inspection?    Is it -- Mr. Yoon, are you going to take the

   9    lead or --

  10                MR. YOON:    Yes.   Yes, Your Honor, I will take the

  11    lead.

  12                THE COURT:    All right.

  13                MR. YOON:    The question is what is the extent --

  14                THE COURT:    Or the status regarding the

  15    surveillance videos and the site inspection.

  16                MR. YOON:    So after we filed our motion, there was

  17    some dispute about our first filing through which we

  18    withdrew.    Then we had a second filing on the video.         Then

  19    we learned at that time that the video was in large part

  20    destroyed and that what we were seeking to compel didn't

  21    exist, at which point the video becomes fairly moot.

  22                We can't compel something that doesn't exist.         But

  23    we did get and are continuing to get on a rolling basis a

  24    sampling of the video that does exist, which is about -- so

  25    we got -- originally, we got some video, and that was about


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 7 of 66 Page ID #:10300
                                                                              7

   1    three months.    And then there was another two months or so

   2    right after that that exists, and we're getting a sampling

   3    of that roughly two-month period from these limited camera

   4    views.

   5                There's a lot of cameras in the facility.         I don't

   6    know exactly how many but well over a hundred.          We have

   7    about -- we've seen so far the camera views for about ten

   8    cameras.    And of those cameras, we're now sampling --

   9    because we don't care about most of those ten cameras, I

  10    think -- we're getting some sampling of the two-month

  11    additional period of a few cameras that really are the ones

  12    that matter of the ten video camera feeds that exist for a

  13    period of about five months.

  14                Exclusive of that, there's no video camera

  15    footage, as far as I understand it, and we can't get it

  16    because it doesn't exist.

  17                THE COURT:    Right.   And I'm just curious, from

  18    your perspective.     You know, there was a lot of e-mails

  19    going back and forth between the parties.         It seems to me

  20    that this could have been resolved earlier.         I'm just

  21    wondering why you waited till now to seek Court

  22    intervention.

  23                MR. YOON:    The reason we waited is because there

  24    was -- so fairly early in the case, we got the indication

  25    that there was some video evidence and that they were saving


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 8 of 66 Page ID #:10301
                                                                              8

   1    it.   And we told them -- then they said -- the Walmart said

   2    through counsel, "We're not going to save it, or we're going

   3    to plan on destroying it," and we said to them, "No, that's

   4    not a good idea.     Let's talk about it, though."       And right

   5    around that time the counsel changed.        And that was,

   6    basically, the last we heard of it for a while in terms of

   7    the extent of the video available.

   8                Then we wanted to see -- as the case progressed,

   9    we wanted to see more of this video.        And for -- for

  10    certification purposes, the existence of the video is

  11    important.    Actually, looking at all of it isn't as

  12    important.    It's a -- more of a merits issue than a

  13    certification issue.

  14                We have a lot of push back on the video, and we

  15    have a lot -- in terms of the extent of the video available.

  16    We are proceeding on the assumption for much of the case

  17    that the video existed.      It might not be in a producible

  18    form, immediately producible form, but that it was being

  19    maintained somewhere on some server or some storage

  20    facility, something like that and that we wanted to see it.

  21                We had some negotiations and meet-and-confers on

  22    this because we understand that it takes time to produce

  23    this.   There is a burden, obviously -- I don't think it's

  24    unduly burdensome, but there's a burden, and we want to

  25    really focus on what matters.


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 9 of 66 Page ID #:10302
                                                                              9

   1                Defendants pushed back very hard on this, wanted

   2    us to look through the video camera angles, pick out certain

   3    video cameras and not pick out certain video cameras that

   4    they will then go back to produce footage from.

   5                We went back and forth on this.       When I say "back

   6    and forth," I don't mean to suggest that this is a constant

   7    thing that we did on a daily or even weekly basis.           We went

   8    back and forth.     There might be periods of time between the

   9    back and forth.     We went back and forth on this.

  10                And then we ultimately -- we filed, and we entered

  11    into more serious discussions on a stipulation to compel

  12    this because we were running out of time, but we are still

  13    negotiating about this video.

  14                When we filed the motion is when we learned that

  15    what we were fighting about doesn't exist.

  16                THE COURT:    Okay.

  17                MR. YOON:    And that's -- that's when we realized,

  18    oh, I guess, at that point my expert needs to start looking

  19    at what does exist because the issue for our delay is that

  20    you can't -- or science of sampling dictates that you need

  21    to know -- the -- the sampler needs to know the population

  22    before the sampler can determine the sample.          If you don't

  23    know the population, then you can't determine the sample.

  24                There -- we were waiting to -- to get the

  25    population so that we can draw upon the sample.          We had


                        CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 10 of 66 Page ID #:10303
                                                                             10

    1   three months' of video for quite a long time, but we didn't

    2   know how many of those days do we need to pick because we

    3   didn't know the full population of the video.

    4               We had been proceeding under the assumption that

    5   the -- we don't have possession, that Walmart has possession

    6   of all the days of video, and we can pick a sample of those

    7   days.    Some of those days sampled will, on percentage --

    8   percentage chance, include the three months we already have,

    9   and many of those days sampled will likely include days

   10   outside the three months we already have.

   11               THE COURT:    But when did you find out that -- that

   12   the items were destroyed?       Wasn't that just two days before

   13   the reports were due?

   14               MR. YOON:    It might have been later than that,

   15   Your Honor.

   16               THE COURT:    Okay.

   17               MR. YOON:    I don't -- I don't have the exact

   18   dates, but it was very, very late in the discovery process.

   19   It might have been that or even later.         The date is in the

   20   papers, but it was extremely late, yes.

   21               And we didn't -- I guess, we -- we expected that,

   22   based upon the meet-and-confers and arguments about the

   23   scope of the production, that we were arguing about days

   24   that existed.

   25               THE COURT:    And let me -- have you made either of


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 11 of 66 Page ID #:10304
                                                                             11

    1   these doctors available for deposition?         Has that been --

    2               MR. YOON:    They -- they've been available -- well,

    3   Ms. Bonin, I believe we've given some dates, those dates

    4   passed.    Dr. Kriegler we gave those dates, those dates

    5   passed.    We've agreed to provide them later.        If we are

    6   allowed to do a supplemental declaration for them, they can

    7   to depose them at that time.

    8               We've also said they can depose them now, and if

    9   they want to depose them again later, they can -- basically,

   10   they can depose them as much as they like.          It's not really

   11   a concern on our point in terms of limiting the defendants'

   12   ability to depose our two proposed experts.

   13               THE COURT:    Okay.

   14               MR. YOON:    On Ms. Bonin -- never mind.       I --

   15               THE COURT:    Dr. Bonin?

   16               MR. YOON:    Dr. Bonin.    On Dr. Bonin, I don't --

   17   actually, I don't think the Court had the question on

   18   Dr. Bonin or --

   19               THE COURT:    No, I just was -- have you made them

   20   available for -- both of them available for deposition?

   21   That was my question.

   22               MR. YOON:    Yes.   Yes, we have.    On Dr. Bonin --

   23               THE COURT:    Oh, my question on Dr. Bonin, did

   24   Dr. Bonin, did she supplement her report as well?

   25               MR. YOON:    We -- we are -- the position of the


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 12 of 66 Page ID #:10305
                                                                             12

    1   defendant is that, because today's hearing could be

    2   dispositive to her ability to testify, that they didn't want

    3   to produce her.

    4               They were going to -- defendants agreed to

    5   produce -- I'm sorry.      Agreed to allow a site inspection

    6   this month along a lot of terms, but since part of this

    7   month includes after today, defendant's taking the position

    8   that the inspection should be after today -- there's enough

    9   time after today, and it will depend upon whether Dr. Bonin

   10   is allowed to testify, whether she can be part of that site

   11   inspection or not or whether it makes sense for her to be

   12   part of the site inspection or not based upon today's

   13   hearing.

   14               THE COURT:    Okay.   Now, let me see if there's any

   15   other questions I had on this issue.         All right.    Let me

   16   hear from Walmart at this time.        Is it Mr. Gershman?

   17               MR. KEMPLE:    Mr. Kemple, Your Honor.

   18               THE COURT:    Mr. Kemple.    I'm sorry.    Okay.

   19               MR. KEMPLE:    Thank you, Your Honor.

   20               The chronology really matters here because

   21   regrettably what the Court just heard is simply not

   22   consistent with the facts in this case.

   23               THE COURT:    Got it.

   24               MR. KEMPLE:    On January 24th, 2018, not two days

   25   before September 21, 2018, not after that date, on


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 13 of 66 Page ID #:10306
                                                                             13

    1   January 24, 2018, in Exhibit 8 to the motion, Walmart wrote

    2   a detailed letter explaining exactly what we had and what we

    3   didn't have and that we weren't going to be creating

    4   evidence for defendants and inviting a discussion.           That

    5   discussion didn't come.

    6               On March 22nd, 2018, Exhibit 9, we produced three

    7   days of video.     On May 16th we produced 70 days of video.

    8   No request for production, no discovery request.           We

    9   voluntarily produced these materials to defendant.

   10               On June 1, we produced additional screenshots.          On

   11   August 27 -- that's incorrect.        The expert deadline to

   12   produce reports is September 21.        On August 17th, for the

   13   first time, plaintiff requested video in a discovery request

   14   of us.

   15               The reports came due on September -- and then

   16   they withdrew -- there was a motion and then -- then they

   17   withdrew it because they realized they hadn't made a request

   18   of us.    Then the reports come due.

   19               The time between May and September is many

   20   months -- I haven't counted them in my head.          Plaintiffs

   21   literally did not give the video to their experts.           They did

   22   nothing with them.

   23               On September 18th, plaintiffs came to this Court

   24   on an ex parte basis to have the discovery -- the disclosure

   25   deadline continued.      They made arguments it would be


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 14 of 66 Page ID #:10307
                                                                             14

    1   impossible for their experts to comply -- oh, by the way,

    2   the discovery expert deadline was set -- proposed by

    3   plaintiffs and set by this Court back in May, ample -- and

    4   they repeatedly represented that they could comply with it.

    5               So September 18th comes forward.        They file an

    6   ex parte application claiming it's impossible,

    7   impractical -- they just can't do the expert reports, which,

    8   by the way, the subsequent expert reports bear out was

    9   accurate and that they haven't given them the video.

   10               This Court rejected their ex parte, saying, "You

   11   failed to act.     You had plenty of time to do so, and you

   12   didn't do anything with it."

   13               So simply, they didn't comply fundamentally with

   14   their obligations.      The reports that were then filed on

   15   September 21 are both expressly labeled preliminary reports,

   16   which the case law makes very plain is impermissible under

   17   Rule 26 and leads to Rule 37 sanctions.         Preliminary -- I

   18   will provide, I will base an opinion upon, I expect to be

   19   able to come up with opinions, I expect to update this,

   20   that, and the other thing.

   21               Absent completely from this report is what's

   22   required, which is you are to state your opinions in full

   23   and recite the facts, the exhibits that will support your

   24   opinions.    You're supposed to have done your analysis and

   25   reported it and, importantly, for statistical analysis,


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 15 of 66 Page ID #:10308
                                                                             15

    1   demonstrate that a scientifically, statistically sound --

    2   there was a sound practice behind this.

    3               They didn't even do the work, much less

    4   demonstrate the results, much less state why this would be

    5   admissible under pertinent standards.

    6               They completely failed on September 21.         The case

    7   law regarding Rule 37 is -- I mean, it's clear that they

    8   should be excluded.

    9               But what happened next?      September 21, as I

   10   mentioned, comes and goes.       They then file a motion for

   11   further production for the first time, which eventually they

   12   withdrew again, by the way, and they ask for still

   13   additional video.

   14               Rolling forward to November 15th, their expert

   15   files a supplemental report in which he says, "It is not

   16   possible for me to view even the stuff they produced way

   17   back in May.     It's physically impossible.       There's so much

   18   material.    It would take hundreds of hours to review" --

   19   this is their expert.      "I can't even do what they did back

   20   in May."

   21               There is no excuse, no justification whatsoever

   22   for having sat on the video from May until September -- as

   23   this Court has already found -- from May until September and

   24   do nothing with it, much less totally fail to comply with

   25   the Rule 26 standards.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 16 of 66 Page ID #:10309
                                                                             16

    1               By the way, they then refused to make their

    2   experts available for deposition prior to our rebuttal

    3   expert dates.     They refused to make their experts available

    4   for deposition before our rebuttal expert dates.

    5               This statement, "Oh, they've been available,

    6   they're free, here they are, go take them," that's -- you

    7   know, we have timelines.       We have requirements.      We have a

    8   filing deadline for this motion to decertify to comply with.

    9   We have a trial date.      We have an MSJ date.      This is highly

   10   prejudicial to Walmart.

   11               And this statement -- by the way, their expert on

   12   November 15th actually said that he is -- just received new

   13   video from Walmart and that's why he's still unable to offer

   14   opinions because he hasn't reviewed it yet.          Not true.

   15               We had not produced anything to them since May

   16   because that's what we agreed to give them, that's what we

   17   gave them.    There was no order, there was no motion, there

   18   was no resolution to give more.

   19               We did supplement in December, voluntarily,

   20   pursuant to a stipulation agreed to by -- between the

   21   parties, but their expert can't even review this stuff.            He

   22   admits it's far too voluminous for him to go through.

   23               So simply put, plaintiffs sat on their rights --

   24   or "rights" is not the right word.        They just didn't do

   25   their job, and there's simply no reason now to -- to not


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 17 of 66 Page ID #:10310
                                                                             17

    1   follow Rule 37 and clear Ninth Circuit case law requiring

    2   that their experts now be excluded.         They wholly failed to

    3   comply with their obligations.

    4               Even they admitted it when two days before they

    5   were due they came and said it's not possible.          And then two

    6   weeks after that, they filed a motion to compel, which they

    7   later withdrew, again stating "It's not possible for our

    8   experts to offer opinions."

    9               As this Court stated on September 20, you've had

   10   this information since May.       You needed to act on it.       It is

   11   highly prejudicial to Walmart to now allow this to go

   12   forward.

   13               Our experts have not seen their opinions, much

   14   less the basis for those opinions.        We have not been able to

   15   depose their experts because not only did they not give us

   16   proper reports, they then refused to make them available

   17   prior to our rebuttal expert deadline.

   18               THE COURT:    Well, counsel's saying -- at least now

   19   he's saying he's willing to make them available.           Does that

   20   change the analysis?

   21               MR. KEMPLE:    Of course not.     Deadlines matter.

   22   You know, you have to have good cause, with capital G and C,

   23   to change those.     This Court has already rules they didn't

   24   have that, there was no basis to do this.

   25               And now, Your Honor, we're at the point where we


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 18 of 66 Page ID #:10311
                                                                             18

    1   have briefed -- I don't know how high the stacks of

    2   materials are that are before the Court.

    3               THE COURT:    I do, but --

    4               MR. KEMPLE:    Yeah.   You know, this should have

    5   been done a long time ago.       It should have accompanied their

    6   motion in the first instance to certify a class.           They

    7   should have had a proper trial plan -- and we'll get into

    8   that in a moment.      At latest, it should have gotten happened

    9   on the disclosure date for the experts.

   10               It didn't happen by the time we had to rebut those

   11   experts.    It didn't happen by the time we filed our

   12   decertification motion.       It didn't happen by the time they

   13   filed their opposition to our decertification motion.             It

   14   hasn't happened today.

   15               Note when they came in on September 20th and asked

   16   for an extension of the deadlines, which you correctly

   17   rejected, they wanted through January 8th.          January 8th is

   18   gone.    I mean, every possible opportunity to step up to the

   19   plate has passed, and it should have happened long ago.

   20               I cannot think of a stronger case for Rule 37

   21   sanctions which are self-executing and automatic.           They

   22   admit their expert reports are deficient.

   23               THE COURT:    All right.    Thank you, Counsel.

   24               All right.    Let's talk about the next issue on the

   25   table here, and that is the motion for -- Walmart's motion


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 19 of 66 Page ID #:10312
                                                                             19

    1   for decertification.

    2               MR. YOON:    Your Honor, may I be heard on the last

    3   point?

    4               THE COURT:    All right.    Briefly.

    5               MR. YOON:    The timeline is in the papers, but the

    6   way I would look at it is very different than the way

    7   defendant's looking at it.

    8               We had a -- we were doing -- we had requested the

    9   video from the beginning of the case in an RFP.           Defendant

   10   was giving us some of this video -- they were saying

   11   informally.     We believe it was pursuant to RFP.

   12               At the end of the day, we decided to submit a

   13   specific RFP labeling exactly what we wanted -- video

   14   surveillance evidence, labeling it the right way rather

   15   than, I think, as we originally labeled it as documents

   16   relevant to the security check claim.         But we labeled it

   17   very clearly.

   18               That's part of the reason for the first motion to

   19   compel, our stipulation regarding discovery dispute.

   20               We withdrew the second discovery dispute because

   21   we learned at that point that the video was gone.           Defendant

   22   cites to this letter in January about a year ago as evidence

   23   that they were going to destroy evidence.          That's not the

   24   way I looked at it.

   25               Generally speaking, when I get lawyers [sic] from


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 20 of 66 Page ID #:10313
                                                                             20

    1   defendants, counsel, they don't say, "We're destroying

    2   evidence."    They just mention -- well, anyways, it is what

    3   it is.    It's in the record.

    4               But that's not how I read it, and that's not how

    5   the parties negotiated asking for additional video because,

    6   generally speaking, when I ask for something, informal or

    7   formal, and the other side says, "Here are some problems

    8   with that," I don't expect at the end to hear, "It's gone.

    9   It never existed."

   10               I don't think that's a reasonable assumption for

   11   me to assume that everything defendant tells me is an

   12   argument about something that doesn't exist.

   13               And to say that it's my fault for not filing a

   14   motion earlier because I believed the defense lawyer, maybe

   15   not express language, but implied language that I'm fighting

   16   about something that exists is terribly offensive, and it

   17   suggests an incompetence on my part.

   18               And I think that the Ninth Circuit -- I'm sorry,

   19   the Court -- Central District expects a meet-and-confer to

   20   be had in good faith.      I handled my meet-and-confers in good

   21   faith.    I assumed good faith on the other side.         And when

   22   I'm told that the documents didn't exist, I did withdraw the

   23   motion, and at that point, we worked out the discovery.

   24               It takes time to produce the limited discovery

   25   they were agreeing to produce.        And when we get that and


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 21 of 66 Page ID #:10314
                                                                             21

    1   if -- you know, with the Court's guidance today, we will

    2   have the experts analyze that.        We have analyzed the dates.

    3   So far, we've given some partial -- partial reports upon

    4   what the reports say so far of the discovery that we've

    5   reviewed so far, and the Court has seen that in the papers

    6   on this issue.     In terms --

    7               THE COURT:    Let me ask you, I mean, do you

    8   acknowledge, though, that this Dr. Kriegler did -- when did

    9   he review these videos?

   10               MR. YOON:    He reviewed -- that's true.       He

   11   reviewed them later.      And the reason for that is because, as

   12   I said earlier, you know, I have a duty to -- I have a duty

   13   and responsibility to advance costs for the class, and I'm

   14   happy to do that.

   15               But I think it's prudent upon me to -- to spend

   16   that money prudently for the class.         And he's an expert, and

   17   he's paid, and if I give him something, he's going to spend

   18   money -- or spend the class's advanced fee of costs to do

   19   something with that.

   20               At the time that the data was produced in May, the

   21   three days and then some additional day -- I'm sorry.            The

   22   first time we asked was in May.        A little it earlier, there

   23   was some --

   24               THE COURT:    Hold on.

   25               MR. YOON:    I'm sorry.    Very sorry.    I'm sorry.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 22 of 66 Page ID #:10315
                                                                             22

    1               When the 70 days was produced in May, at that

    2   point, it was my understanding that there was more than

    3   approximately five months of video for these cameras

    4   available.

    5               THE COURT:    So you wanted to wait until you got

    6   all the video before --

    7               MR. YOON:    No.   What I wanted to do was I wanted

    8   to know what -- I wanted the expert to have the full amount

    9   of video -- let me correct it.

   10               Before we look at a day of video, I think it's

   11   important that we know that that day's within the sample

   12   because he's a -- he's a statistician.         So he wants to pick

   13   days that are statistically randomly selected.

   14               But in order to randomly select X number of days,

   15   you need to know how many days are in the population.            And

   16   at that point, we had assumed that there was a -- a large

   17   population of days, and it would be expensive for me to

   18   review the three months that we had because for every day we

   19   review, there's a good chance, better than 50/50, that that

   20   day won't end up in that sample population.

   21               So that's why we waited because statistically it's

   22   not sensible to spend money to review data that's not going

   23   to be in your sample.

   24               When we learned otherwise, then we focused on the

   25   days we did have and started reviewing that.          I think that's


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 23 of 66 Page ID #:10316
                                                                             23

    1   reasonable -- a reasonable use of the resources.

    2               THE COURT:    But I guess -- we've got a trial date

    3   set, I think, in April.       So when was he going to review the

    4   videos?

    5               MR. YOON:    Well, once we have the video, it's not

    6   terribly difficult to review it.        It takes some time, but

    7   it's -- just put more people on the problem and the problem

    8   will be -- the problem will be answered fairly quickly.

    9               THE COURT:    Okay.

   10               MR. YOON:    So that's -- that was the plan.

   11               THE COURT:    Okay.   All right.    Thank you, Counsel.

   12   Let's move on to the --

   13               MR. KEMPLE:    Your Honor, may I be very brief?

   14               THE COURT:    No.   We've got a number of issues

   15   here.    Let's get to the decertification issue.

   16               MR. KEMPLE:    This is a -- a really important point

   17   that I --

   18               THE COURT:    No.   I'm not sure what part of no you

   19   didn't understand.

   20               MR. KEMPLE:    Thank you.

   21               THE COURT:    I want to get through the rest of this

   22   before -- I've got an afternoon calendar, so let's talk

   23   about the decertification class.

   24               So Walmart's now moving to decertify the security

   25   checkpoint subclass, the overtime subclass, the meal break


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 24 of 66 Page ID #:10317
                                                                             24

    1   subclass, the rate, wage statement penalty subclass, and the

    2   waiting time penalty subclass on manageability and

    3   predominance grounds.

    4               Again, my -- my inkling -- my tentative is -- is

    5   to deny the motion for -- for decertification.          I want to go

    6   through my thoughts on each subclass so that the parties can

    7   be informed and -- and argue appropriately.

    8               So the plaintiffs in the -- in the security

    9   checkpoint and overtime subclasses, they're arguing two

   10   theories:    That there -- the time that was spent the moment

   11   they clocked out and the moment that they arrived at the

   12   checkpoint always constituted hours worked.          And then the

   13   second is that the time spent going through security also

   14   constitutes hours worked.

   15               So Walmart, on the other hand, is saying, if I

   16   understand correctly, that -- that the plaintiffs -- they

   17   cannot present a nonindividualized means to measure the time

   18   spent traveling, much less what each person was doing during

   19   that specific period of the day.        And Walmart also asserts

   20   it's basically beyond dispute that the employees perform all

   21   the manner of their personal activities during this unknown

   22   and unknowable interval of time.

   23               Again, I have some concerns about that, but again,

   24   I -- my tentative is to deny, but I -- I -- I'm not firm on

   25   that.    And so let me again focus on the plaintiffs.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 25 of 66 Page ID #:10318
                                                                             25

    1               Walk me through how you would intend to prove

    2   damages in this case.      Because I think that's a big issue

    3   here.    And, I guess, you know, depending on what I rule with

    4   the experts are you going to -- are you saying that the

    5   experts are going to somehow measure the distance between

    6   the machines or how -- how would you go about doing that?

    7               MR. YOON:    So there's a lot of different data

    8   points that a trier of fact can use to determine this time.

    9   It's really not terribly complicated.         There are some

   10   complicating factors, but it's not really that complicated,

   11   in our belief.

   12               This is how we'll do it.      For purposes of the

   13   walking time -- I will define it as walking time and

   14   security check time.

   15               Walking is you're walking from wherever the end of

   16   your shift was to the -- to the line or to the security

   17   check area and then the next is the -- to the line or the

   18   security check area -- I'm sorry.        I'll try to get better --

   19   and then the second half is that security check line time.

   20               So, first, the walking.      We have a video plan to

   21   take in the facility from the different time clock locations

   22   to the front.     We're going to have the Dr. Bonin measure the

   23   distance, give an expert opinion on how long it takes to

   24   walk that distance at a safe speed.

   25               And her expert declaration tells what she will do,


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 26 of 66 Page ID #:10319
                                                                             26

    1   and it's pretty obvious, I think, that what she's going to

    2   do is not terribly difficult to do.

    3               We'll also videotape that process so that the jury

    4   will see, sort of, the -- the mass and the scale of the

    5   facility and how long it takes to walk from the various

    6   points, which there aren't that many, Your Honor.           It's less

    7   than -- less than a dozen, as I understand it, of time

    8   clocks to the security check area.        And then they can

    9   determine how long it takes based upon the distance.

   10   They'll have the benefit of Dr. Bonin who can say how long

   11   it takes to walk that distance.

   12               That walking time will exclude other personal

   13   time.    I don't believe defendants are making the argument

   14   that, if you talk with your coworkers on the way out of the

   15   door, that that talking with coworkers then becomes personal

   16   time, even though you have to do this walking, you have to

   17   get out as quickly as possible, but I don't know.

   18               THE COURT:    And I'm sorry.     I just have to ask.

   19   How long is all this going to take again?          We've got a trial

   20   date in April.     When is this going to happen, and you're

   21   just going to say, "Here, Walmart, figure this out"?

   22               MR. YOON:    We're going to do -- we have a process

   23   for that.    Thank you.    We negotiated a fairly detailed

   24   process.    The process will be we will take the video,

   25   Walmart will review the video, and we'll have the ability to


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 27 of 66 Page ID #:10320
                                                                             27

    1   black out or anonymize the video so any -- any employees'

    2   faces are excluded.      They will have the video.      Presumably,

    3   they can create their own evidence of -- counteract --

    4   counteracting this, but we'll have that video.

    5               Taking video -- the process for this inspection

    6   should take two hours.      I expect Dr. Bonin's opinion can be

    7   generated fairly soon after that as to the times.

    8               The process she's already testified in her

    9   declaration, but the times she doesn't.         She'll give the

   10   times and distances.      We'll have the video of the times and

   11   distances.    Defendant will see that video basically as soon

   12   as we take it, and then we can determine what parts of the

   13   video we want to show the trier of fact.

   14               The video -- the walking time here estimated,

   15   Your Honor, is a few minutes.        So showing a few minutes of

   16   video to a juror shouldn't be that complicated.           Even if we

   17   showed multiple locations, it won't be that complicated.

   18   And the video pretty much will speak for itself.

   19               Dr. Bonin's testimony will be very brief.         And the

   20   class members can testify as to how long it takes to walk.

   21   It won't be precise, but I believe Mt. St. Clemmons -- Tyson

   22   says if it's consistent defendant didn't record the time,

   23   we're allowed to give estimations.        The jury can hear those

   24   estimations, and it's defendant's burden to say that our

   25   estimations are unreasonable and no basis, whatever.           And


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 28 of 66 Page ID #:10321
                                                                             28

    1   then the jury or the trier of fact can determine what to do

    2   with that and determine a number.

    3               With that number -- it's a class action -- you

    4   multiple it by the class.       Everybody had to do this.

    5               Now, some of the -- you know, there's going to be

    6   some average amount of time, and we can argue for a low

    7   estimate.

    8               Another factor is that we have the time from the

    9   front to the clocks on the beginning of the shift.

   10   Dr. Kriegler's already testified as to that time.           That time

   11   isn't, like, directly the proof of the walk time, but I

   12   believe that time, the time from the clock -- I'm sorry.

   13   From the security check to the clock is relevant evidence of

   14   the walking time on the way back.

   15               It's not perfect.     Defense probably will say that

   16   there's all sorts of problems with it, but it's relevant.

   17   It's 350 evidence.      And I don't believe it's unduly

   18   prejudicial, though presumably, we might see motion on that.

   19   I don't know.

   20               THE COURT:    Okay.

   21               MR. YOON:    But it's evidence.     We will have this

   22   evidence.    The jury can -- the trier of fact can determine

   23   it.

   24               The second issue is the security check.         Security

   25   check is easy to see because we have it all on video.            And


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 29 of 66 Page ID #:10322
                                                                             29

    1   we can first show the video to the juror of this is what

    2   security check looked like for a few months of the class

    3   period.    It was worse earlier and this is what we have for

    4   the -- for part of the class period.         It's -- this is -- we

    5   believe is good as it gets because we have a spoliation

    6   issue.

    7               The other evidence isn't there.        The jury can --

    8   or the trier of fact can determine what it wants on the

    9   other evidence.     We'll have testimony about that from

   10   witnesses who were there at other times when the process

   11   might have been slightly different and more time-consuming,

   12   but we'll have the video.

   13               Dr. Kriegler will have some sampling of that and

   14   give us testimony about that.        It's -- it's not that much

   15   time, but it is time, and it was unpaid.         That part's

   16   undisputed.

   17               THE COURT:    You're saying we're going to show the

   18   jury the video.     How much time is that going to take?         How

   19   much -- what are you going to be showing them?

   20               MR. YOON:    Few minutes of the video.      Basically, a

   21   few minutes of video here and there and -- I'm sorry.            A few

   22   minutes of video from this period of time.          The video is

   23   fairly consistent, to be -- to be frank.

   24               THE COURT:    Uh-huh.

   25               MR. YOON:    So I think what we'll do is, we'll show


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 30 of 66 Page ID #:10323
                                                                             30

    1   some of the video, and we will let the defendant show their

    2   counter-designation of video to show our video is presumably

    3   like -- I don't know.      They think our video's not

    4   representative or whatever or is not a fair representation

    5   of the process.

    6               THE COURT:    Let me shift, if we could.       And we're

    7   going to talk about the meal breaks stuff, I guess, when we

    8   talk about the summary judgment motion.

    9               But I want -- on the meal break issue, somewhat

   10   related to this, in your opposition, you argue that -- I

   11   think, if I got this correctly -- if the employees, they

   12   leave the facility during their meal period, they must be

   13   permitted to take a full 30-minute meal period in addition

   14   to any time that's spent walking to or participating in the

   15   security check.

   16               The question I have is, what do you mean by "any

   17   time spent walking to the security check"?

   18               MR. YOON:    I would say the security check time

   19   needs to be -- is not -- the security check time is not time

   20   where the employee is relieved of all duty because they are

   21   working during security check time.         And thus, when they

   22   leave the facility on a -- I think this is focused on the

   23   30 -- this is focused on the meal breaks when the person

   24   actually does leave the facility.

   25               THE COURT:    Right.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 31 of 66 Page ID #:10324
                                                                             31

    1               MR. YOON:    For those meal breaks where the class

    2   members or subclass members actually leave the facility, our

    3   position is that there's a 30-minute meal and that, if they

    4   take -- and we're focusing on the 30-minute meal because

    5   that makes manageability much easier.         When they clock for a

    6   30-minute meal, that's a meal violation because they were

    7   not -- they -- they were given -- they -- they were given a

    8   less than 30-minute meal on those days without question --

    9   or with less question, I guess.        I heard some noise on the

   10   defense counsel.     But less question because that's the

   11   strongest case we have.       We want to focus on the strongest

   12   case because -- well, because that's -- that's our position.

   13   We want to focus on the strongest case, and it has to be

   14   limited to that.

   15               THE COURT:    So when the employee travels to the

   16   security check -- I'm just trying to understand -- are they

   17   going -- are they going out of their way to get to the

   18   security check?     Or is there another entrance that they

   19   could go in or -- I'm --

   20               MR. YOON:    So if the -- to leave the facility,

   21   you -- as an employee, if you want to have a job when you

   22   come back, you have to subject yourself to security, and

   23   that's the security check.

   24               They want to make sure -- Walmart wants to make

   25   sure you're not leaving with any of their property, I think,


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 32 of 66 Page ID #:10325
                                                                             32

    1   is the fundamental reason for the security check.

    2               When you come back from your break, there's no

    3   check.    So not making -- and I think that's an important

    4   fact later on.     But it's important that, when you return,

    5   you can just walk in.      When you leave, you have to be

    6   searched.

    7               The fundamental issue then is, if you leave and

    8   you come back in 30 minutes, some of those minutes were

    9   subject to the control of the employer, and that's what we

   10   want summary judgment for -- or summary adjudication for.

   11               THE COURT:    Okay.   All right.    Well, let me hear

   12   from the defense on these points, please.

   13               MR. KEMPLE:    Thank you, Your Honor.      You asked

   14   plaintiffs' counsel how they were going to demonstrate on a

   15   class-wide basis for each person and each shift the amount

   16   of time that it took between the time they clocked out and

   17   the time they arrived at security, and the response was "Our

   18   experts will do it sometime in the future."

   19               I mean, the expert reports were due on

   20   September 21st.     Counsel said the reason they didn't give

   21   the videos prior to the deadline this Court orders was

   22   because he deemed it prudent not to follow this Court's

   23   deadlines, which reminded me of the 7-3 argument I heard

   24   earlier this morning.

   25               Doesn't work that way.      In fact, they came in and


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 33 of 66 Page ID #:10326
                                                                             33

    1   asked the Court for relief, and the Court said no, that they

    2   unilaterally deemed it prudent not to give their experts

    3   this video.

    4               Now, they say, after all this briefing, they still

    5   haven't done it, but they'll come up with some sort of video

    6   I didn't follow at all.       I mean, this all needed to be in a

    7   expert report backing it up, statistical testimony as to why

    8   this would be a permissible way of doing X, Y, and Z.            This

    9   is entirely aspirational even today.

   10               So the method of common proof that they point to,

   11   even before we get into its merits, we don't know what it

   12   is.   It hasn't even been disclosed yet.

   13               Let's talk about the actual method.        First of all,

   14   the distance is not known that these people travel because

   15   we don't know where they clocked out.         There are a multitude

   16   of clocks that they can clock out, and where they clock out

   17   is not recorded.     The place where they exit the building is

   18   not known because there can be more than one security exit

   19   from the -- from the building.

   20               So we don't even know the distance being measured

   21   by these expert theories that had yet to be done, tested,

   22   vetted, given to us, et cetera.        The time is not known,

   23   apart from the distance.

   24               As this Court made very plain in its prior order

   25   denying class certification on the rest break theory, which


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 34 of 66 Page ID #:10327
                                                                             34

    1   also relied upon walking back and forth from Point A to

    2   Point B -- people walk at different paces.          There's

    3   absolutely no way of doing this.

    4               They seem to have this notion that they're going

    5   to distill it down to some absolute minimum, you know, what

    6   an Olympic racer might be able to do, and that's what the

    7   class will get.

    8               You don't get class certification by eliminating

    9   the fact intensive individualized issues to a common

   10   denominator that is abstract and artificial.          That's --

   11   otherwise, anything could be certified as a class.            That

   12   doesn't work.     They don't get to do that.

   13               The activity in this time, apart from the

   14   distances and time, there is no common method of proof,

   15   certainly, not articulated; and all we hear is something

   16   they may do someday if they can.

   17               The activity is not known.       We know people go to

   18   the restroom.     We know they go to the locker.       We know that

   19   they socialize.     You have to figure out what time is work.

   20               Well, merely being on the campus of an employer,

   21   as the U.S. -- the California Supreme Court has made

   22   perfectly clear, is not work.        Even when subject to the

   23   rules, it's not work.

   24               So there's no way, there's no method that's been

   25   proposed to demonstrate how they're going to cleave out of


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 35 of 66 Page ID #:10328
                                                                             35

    1   what was work, if anything was work during this time period,

    2   much less how long it took, et cetera, et cetera.           And,

    3   again, I think the key point here is they're still pointing

    4   to something they hope to do maybe some day in the future.

    5               And, by the way, this notion that we were

    6   destroying evidence, this is a closed circuit loop that

    7   loops over -- you know, you've heard this a thousand times.

    8               Now, I would note that even plaintiffs in their

    9   opposition -- this is how they say they're going to do it,

   10   which is individualized testimony.        Quote, "in an individual

   11   employment action for unpaid wages, the plaintiff" --

   12               THE COURT:    Slow down.

   13               MR. KEMPLE:    Forgive me.

   14               "In an" -- I even blew that.       "In an individual

   15   employment action for unpaid wages, the plaintiff employee

   16   would not be expected to remember the precise amount of

   17   off-the-time he or she worked every single day.           Rather, the

   18   employee would be permitted to testify as to the amount of

   19   off the" top -- "off-the-clock time worked on average, and

   20   the jury would be permitted to believe the testimony or not

   21   and award damages accordingly.        The standard does not change

   22   simply because this is a class action."

   23               Their opposition at page 14.       "We'll just have

   24   everybody testify as a" -- this class should be decertified,

   25   respectfully, Your Honor.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 36 of 66 Page ID #:10329
                                                                             36

    1               THE COURT:    All right.    Let --

    2               MR. KEMPLE:    The second --

    3               THE COURT:    Go ahead.

    4               MR. KEMPLE:    Yeah.   And so I wanted to cover all

    5   your points.

    6               The security line checkpoint.        Their expert so far

    7   as looked at five people.       They had it since May.      He's

    8   looked at five people going through the security checkpoint.

    9               According to his written report, those five people

   10   all took less than a minute to go through security and had

   11   no wait at all.     They literally walked right through.

   12               We have submitted test -- video to Your Honor

   13   demonstrating literally that walking is just walking

   14   through.    It's zero -- not even de minimis -- zero time

   15   spent in the security line.

   16               There is no way to determine by tracking people

   17   through video and, you know, for hundreds of thousands of

   18   events how long it took, if it took any time at all for a

   19   person to go through that security line.

   20               So there are a gagillion -- that's a legal --

   21   actually, it's an actual term -- and I've overstated it --

   22   reasons why this is individualized and cannot be determined

   23   by the methods that they point to.

   24               On the meal break claim, Your Honor, briefly.

   25   Counsel made the argument that, if the time records show 30


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 37 of 66 Page ID #:10330
                                                                             37

    1   minutes only -- I'll make it easier for them.          Let's say

    2   that the time records only showed 28 minutes for the meal

    3   break.    Therefore, it's axiomatic there's a meal violation.

    4               Every decision to look at that has rejected it.

    5   The absence of a meal break entirely does not prove that a

    6   meal was not authorized.       A short meal break does not prove

    7   that the meal was not authorized.

    8               You have to ask why.      And in the instance where

    9   people chose to go outside for their meal breaks, their own

   10   expert says there are tens of thousands of instances where

   11   people took 35-, 40-minute breaks.        You can go through

   12   security -- which, by the way, takes no time, but let's say

   13   it took the minute or two minutes or whatever, and still

   14   takes 30 minutes outside the building.         So the question

   15   becomes highly fact intensive.        Why?

   16               And, by the way, of course, lots of people choose

   17   not to go outside when it's raining, when it's hot, because

   18   they like to eat in the -- in the break room, you know,

   19   because they don't want to eat at all, they're going to

   20   quietly read somewhere.

   21               I mean, the body of case law rejecting the theory

   22   that was just articulated at this podium single space could

   23   fill 25 pages of cites.       That is clearly not -- never

   24   answers the why question.

   25               And the fact that someone has to go through


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 38 of 66 Page ID #:10331
                                                                             38

    1   security to go outside, even if it takes some time, doesn't

    2   change the fact that there are individualized issues as to

    3   why they -- if they didn't take the full 30 minutes.           By the

    4   way, in many of these instances, they very well may have

    5   taken the full 30 minutes outside.        We don't know.     There's

    6   no way to determine that.

    7               But the why question that underlines and animates

    8   the meal break body of case law and the -- and the legal --

    9   the legal requirements cannot be answered absent

   10   individualized proof.

   11               THE COURT:    Right.   Well, if I could, while I have

   12   you --

   13               MR. KEMPLE:    Of course.

   14               THE COURT:    -- I want to shift to the motion for

   15   summary judgment.      Okay.   I have some questions that I

   16   have -- or is there another counsel --

   17               MR. KEMPLE:    Mr. Gershman's going to handle that,

   18   with the Court's permission.

   19               THE COURT:    All right.    All right.

   20               So, Mr. Gershman, you can justify your existence

   21   this afternoon.     So come -- why don't you step to the

   22   lectern, please.

   23               We're talking about, you know, discouragement of

   24   the meal break claim, and I guess the question I have, is it

   25   your position that Walmart did not have a duty to ensure


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 39 of 66 Page ID #:10332
                                                                             39

    1   associates took breaks, only that they had an obligation to

    2   relieve its associates of all duty to permit an opportunity

    3   to take these uninterrupted breaks?

    4               MR. GERSHMAN:     Yes, Your Honor.     I believe what

    5   you have articulated is the standard from Brinker.

    6               THE COURT:    Right.   Okay.    So I guess -- hasn't --

    7   I guess my question is hasn't Walmart presented evidence

    8   from which a jury could conclude that Walmart's security

    9   check impedes or discourages an associate from taking,

   10   quote/unquote, uninterrupted 30-minute break?          Because if I

   11   understand correctly, as Mr. Kemble said, they can stay

   12   inside the facility or they have to leave the premises, and

   13   then they have to go through the security check, which I

   14   guess the plaintiff could argue eats up some part of their

   15   30-minute break.

   16               I know Mr. Kemble touched upon it, but I just want

   17   to, again, just dot my Is, cross my Ts.         I want to hear your

   18   response as it relates to the summary judgment motion on

   19   this point.

   20               MR. GERSHMAN:     Thank you, Your Honor.      As it

   21   relates to summary judgment, if the case is a certified

   22   class case, then what they're going to have to do at the

   23   trial is establish that everybody was discouraged for --

   24   they want liability for everybody, every single class

   25   member.    They can't do that.     That's our position.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 40 of 66 Page ID #:10333
                                                                             40

    1               So what we've outlined in the motion -- and all

    2   the material facts for our motion are undisputed -- is that

    3   lots of people say, "I wasn't discouraged."          Some people

    4   say, "I don't want to go outside.        There's nowhere good to

    5   eat out nearby."     I mean, it's out in the middle of -- I

    6   don't want to offend anyone who lives in Chino.           "There's

    7   nothing nearby that's good to eat."

    8               People have testified to that.       People have said,

    9   "I just want to eat in the break room," or maybe the

   10   weather's bad or maybe that day they parked really far away;

   11   so it really wouldn't have been worthwhile to go outside and

   12   walk all the way to the car.       And that takes time --

   13   right? -- and they've got the time they have for their meal

   14   break.

   15               So if the case is going to remain -- if that -- if

   16   the case is going to remain certified, they can't just

   17   possibly prove their -- even a prima facie case of liability

   18   as to everybody.

   19               So, of course, as the moving party, being the

   20   defendant, we just have to knock out one leg, and that's the

   21   leg we're targeting.      They cannot do it.

   22               THE COURT:    Again, I will ask why we should

   23   interpret -- why this Court should interpret Brinker as

   24   prohibiting -- you know, there's different readings on

   25   Brinker.    Prohibiting the employers from preventing the


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 41 of 66 Page ID #:10334
                                                                             41

    1   employees from taking a meal break, but then you've got the

    2   California law that seems to suggest it's more of an

    3   affirmative duty to provide employees with meal break.

    4   What's your thought or response to that?

    5               MR. GERSHMAN:     No, I think Brinker settled it,

    6   that the duty is to provide, not to police and ensure it is

    7   done.    That's right out of Brinker.

    8               But I am glad I have the opportunity to address

    9   this question directly because at page 1,040 of the Brinker

   10   case, it talks about what is discouragement, you know, in

   11   the context of failure to provide?

   12               And the examples it gives are, quote,

   13   reprimanding, or, quote, ridiculing people.          In other words,

   14   where an employee -- an employer has a formal policy saying,

   15   "Oh, you can take your break" --

   16               THE COURT:    "But if you do, you're going to be

   17   considered a slacker," or, you know --

   18               MR. GERSHMAN:     Yeah.

   19               THE COURT:    You're not playing with the program,

   20   so to speak.

   21               MR. GERSHMAN:     Exactly.   Now, what do we know in

   22   this case?    And it's, again, certified -- if it's a

   23   certified class, they're going to have to show for everybody

   24   that -- I don't know.      That they were reprimanded,

   25   discouraged.     They don't even allege it for one person.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 42 of 66 Page ID #:10335
                                                                             42

    1   Their own named plaintiff, Miss Hamilton, went outside every

    2   day and ate in her car.       She can't show individually that

    3   she was discouraged.      So what do they do?

    4               They've actually waffled back and forth on

    5   subjective versus objective.       But at one point, they were

    6   treated to "It's an objective question, Your Honor.           Your

    7   Honor sitting here can just determine whether having a

    8   security check is discouragement as a matter of law.

    9               Now, they cite no case saying that as a matter of

   10   law.   Well, what other circumstances, then, I guess, could

   11   Your Honor determine as a matter of law are discouragement?

   12               What if a -- what if an employee doesn't like to

   13   walk downstairs to get to a break room and the ramp is

   14   ten feet over there?      Is that discouragement as a matter of

   15   law?   They can't just put to it Your Honor and say, as a

   16   matter of law, it's discouragement.

   17               And to that point, what they try to do is twist --

   18   twist this so that it -- they can make it objective, and

   19   they try to twist it into saying, "Well, they're subject to

   20   control.    They're subject to employee control because, you

   21   know, they can't steal."

   22               But every employee who's on an employer's campus

   23   is subject to rules.      You can't shout at your employees with

   24   profanity.    You can't steal on the way out.        That's the one,

   25   I guess, at issue here.       You can't speed in the parking lot.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 43 of 66 Page ID #:10336
                                                                             43

    1   You can't hold political rallies during the break on the

    2   campus.

    3               You know, all these rules are for the benefit of

    4   an employer, I gather.      So what?    That doesn't mean you have

    5   to pay them for it.

    6               What would the logical extension of their theory

    7   be in a Walmart retail setting?        A customer comes in -- and

    8   they can't run down the aisles.        That's prohibited.     Do --

    9   are they employed because they're subject to rules that

   10   the -- that the employer has put in place?

   11               A customer walks into a Denny's and he's got no

   12   shirt and no shoes on, he's refused service.          So then he

   13   comes back the next day shirt and shoes on, he gets service.

   14   Is he employed because he complied with an employer rule?

   15   No, of course, not.

   16               They have cited no case to prop up this theory,

   17   let alone any method factually to prove it as to everybody.

   18   Most interesting I thought -- it's all interesting.

   19   Particularly interesting was their opposition separate

   20   statement, and they offered one additional material fact

   21   which cited to individualized declarations of certain people

   22   who said, "Well, I was discouraged from leaving."           Okay.

   23   How many people is that?       You got a few?    I got a few too.

   24   And we submitted it on our motion papers, and it's

   25   undisputed other people are not discouraged.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 44 of 66 Page ID #:10337
                                                                             44

    1               So, like I said, they keep waffling back and

    2   forth.    The objective theory doesn't work.        The subjective

    3   theory definitely doesn't work on a class-wide basis.

    4               So, Your Honor, what they have insisted is that

    5   the question of whether an individual is dissuaded from

    6   taking a break by a security check presents a dispute of

    7   fact on which a trier of fact must weigh witness testimony

    8   to determine if the checkpoint constituted some kind of

    9   discouragement.

   10               They've insisted that you have to ask each person,

   11   and this is a disputed fact.       I -- when you evaluate it

   12   individualized, yeah.      Yeah, you could put each person up

   13   there, and they could be cross-examined, and the jury could

   14   draw their own conclusion.

   15               But that's not the case they have.        The case

   16   they're bringing is a certified class.         How are they going

   17   to do it for everybody that can't?        We've shown that it's

   18   undisputed.

   19               THE COURT:    All right.    Thank you, Counsel.

   20               Let me hear from the plaintiff here.        I've got

   21   some real heartburn about this because it's not like the

   22   evidence is that you've a bunch of Walmart employees

   23   standing in, like, a TSA line to get out for lunch every

   24   day.   And you've got some employees walking in and out and

   25   some not.    I mean, how are you going to establish this on a


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 45 of 66 Page ID #:10338
                                                                             45

    1   class-wide basis?

    2               MR. YOON:    So the question I have on that is to

    3   clarify.    Are we talking about the 30 minutes when somebody

    4   leaves, or are we talking about every person, their meal

    5   break is -- in our words, they're subject to a Walmart tax

    6   to take a --

    7               THE COURT:    Oh.

    8               MR. YOON:    -- meal break?

    9               THE COURT:    Okay.

   10               MR. YOON:    So for the one where the one where the

   11   employee clocks 30 minutes and has a period of time where

   12   they are subject to security check, I think it's very simple

   13   because we have evidence of 20,000 30-minute meals of

   14   exactly 30 minutes in length.

   15               And when we have the evidence for the security

   16   check taking a little less than a minute, that's just to the

   17   security check.     We're not talking about that line.

   18               That line can be a lot longer.       I am sure at some

   19   point today, if you're going to leave in the middle of the

   20   shift, you're not going to have a line because you're the --

   21   the one guy of hundreds that's just leaving at the end of

   22   the day.    But the security check, if you're that one guy

   23   leaving or one woman leaving, you have to go through

   24   security check, and that takes time.         And I think --

   25               THE COURT:    But it's interesting.      You say "that


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 46 of 66 Page ID #:10339
                                                                             46

    1   takes time."     There's video evidence to suggest that it does

    2   not, that you just walk out.

    3               MR. YOON:    Well --

    4               THE COURT:    Where's the time?

    5               MR. YOON:    -- I disagree with that because I --

    6   when I see the video evidence, that does take time.           It

    7   takes time to take those -- it takes times to be subject to

    8   the security check process.        There's a --

    9               THE COURT:    And you believe you can establish that

   10   on a class-wide basis when you've got other employees that

   11   are saying, no, it didn't?

   12               MR. YOON:    You know, certain witnesses might have

   13   biases; and I think I'm entitled to attack those biases at

   14   trial.    But the video's pretty objective.        And the video

   15   shows time.     It takes time.     And maybe there's a guy, maybe.

   16   I think I'm entitled to see that guy or woman and explain

   17   why that's abnormal.

   18               But we're going to present evidence that it takes

   19   time, and it takes time, generally speaking, and that the

   20   jury can determine, yes, it takes time.         And that time might

   21   not be a tremendous amount of time, but on that 30-minute

   22   meal break, now you have less than 30 minutes because part

   23   of that time -- it was not an uninterrupted meal break.

   24               You clock out.     Sometime after clocking out, you

   25   went to that security check, which was -- which was --


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 47 of 66 Page ID #:10340
                                                                             47

    1   you're subjected to the control of the employer, and then

    2   you left and you came back and you had exactly 30 minutes on

    3   the clock.

    4               THE COURT:    Okay.

    5               MR. YOON:    I think for that particular instance,

    6   it's fairly straightforward.       The Defendant can argue about

    7   that, but it -- it takes -- well, all I can say is that in

    8   our belief, and I think in defendant's belief -- well, never

    9   mind.    I won't say that.

   10               In our belief it takes time, and we don't believe

   11   that's contested because necessarily the process takes time.

   12   There's a -- there's -- there's -- and it's in the papers.

   13   I'm not going to argue too much about that.          The facts are

   14   the facts and it takes -- anyways, on the second issue,

   15   whether it's a subjective/objective standard, some disputed

   16   evidence, we're disputing their individualized evidence with

   17   other individualized evidence; but in terms of our proof,

   18   how we're going to prove the case, it's an objective

   19   standard.

   20               Any particular employee might not be dissuaded by

   21   anything.    Some people are just hellbent on leaving, and

   22   some people are hellbent on staying.         That's not the law.

   23               The law says that the employer must provide -- and

   24   I find it interesting that the defendants suggests that

   25   leaving the facility is some kind of a privilege.           The


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 48 of 66 Page ID #:10341
                                                                             48

    1   defendant --

    2               THE COURT:    I don't think they said it's a

    3   privilege.    I mean, they just said you can go -- like the

    4   Clash -- you can stay or go.       I mean, it's up to you.

    5   You're probably all too young to even know what I'm

    6   referring to, but that's another story.

    7               MR. YOON:    Okay.   I missed it.    But I understand

    8   the point.

    9               THE COURT:    Called the Clash.     Should I stay or

   10   should I go?

   11               MR. YOON:    Oh, I remember that one.

   12               THE COURT:    All right.

   13               MR. YOON:    So what we're saying is that the

   14   defendants' process, which is uniform for every employee, is

   15   a discouragement in general sufficient that it obviates or

   16   it conflicts with the requirements of California law.

   17               And as I said to this Court at hearing for class

   18   certification, the evidence of this, which we have presented

   19   without live testimony or the actual video because it's hard

   20   to do that in an actual filing through the PACER system.

   21   But to the trier of fact, we'll see -- they'll see how long

   22   this takes.     They'll determine was this process onerous

   23   enough -- unpaid process, mind you -- this unpaid onerous

   24   enough to mean that they did not -- Defendant did not meet

   25   its obligation under California law for providing a off-duty


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 49 of 66 Page ID #:10342
                                                                             49

    1   meal break.     It's really as clear and simple as that.         We

    2   don't have to ask any particular person.         You couldn't ask a

    3   particular person.      They can describe why they felt the way

    4   they did.    And why they felt the way they did is evidence,

    5   not conclusive evidence, but it's evidence.

    6               But really the -- the standard is whether the

    7   policy and practice of the company, which is uniform, is

    8   sufficient to meet their obligations under California law.

    9   That, I believe, is a -- a common issue.

   10               In terms of a few points I'd like to make, in

   11   Tyson -- and this is important.        In Tyson, the Supreme Court

   12   describes something very similar to our case.          We have a

   13   process -- something -- in Tyson, it was donning and doffing

   14   chain mail because there are pictures --

   15               MR. GERSHMAN:     Donning -- donning, d-o-n-n-i-n-g,

   16   and doffing, d-o-f-f-i-n-g.        Taking on and -- putting on and

   17   taking off clothing, uniform.

   18               MR. YOON:    So in Tyson, the Supreme Court

   19   addressed the facts of putting in -- on clothes and taking

   20   off clothes and how much time that takes.          Some people put

   21   their clothes on faster than other people.          Some people take

   22   off their clothes off faster than other people.

   23               THE COURT:    Right.    But let me just stop you.      I

   24   mean, that strikes me as completely different.          I mean,

   25   number one, I mean, are you suggesting that the Walmart


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 50 of 66 Page ID #:10343
                                                                             50

    1   employee's got to -- the time of putting on and off their

    2   blue vest?    Is that what you're talking about?        Because

    3   that --

    4               MR. YOON:    When I --

    5               THE COURT:    This is just walking in and out of a

    6   security checkpoint.      Now, I get it if you're saying -- I

    7   mean, if your point is that some days the line is long, some

    8   days they have to take off more phones or keys when they go

    9   through the security checkpoint.        I mean --

   10               MR. YOON:    No.

   11               THE COURT:    -- I'm not sure I'm following you.

   12               MR. YOON:    What I'm saying is that the

   13   defendant -- in terms of decertification, Walmart's

   14   suggesting that every single person has a different time

   15   that it takes; thus, it's individualized.

   16               And my point is, every single person that works

   17   for that Tyson plant has a different amount of time it takes

   18   to put their clothes on and take them off.

   19               THE COURT:    And your point is just that the fact

   20   that it takes time, period, is enough to -- a commonality

   21   for the class.

   22               MR. YOON:    Not -- not completely.      What I'm saying

   23   is that the trier of fact can look at the facts, look at the

   24   putting on of clothes, look at -- or hear the testimony of

   25   an expert in Tyson, watch the video in our case, and


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 51 of 66 Page ID #:10344
                                                                             51

    1   determine is this process basically the same for everybody?

    2               And if they do determine that it's the -- or if

    3   we've sufficiently shown that it takes about the same time

    4   or reasonably amount of same time and this -- it's the

    5   defendant's job to prove that it's -- that kind of

    6   assumption or a conclusion by a trier of fact is just wrong.

    7   There's a specific language in Tyson that describes that

    8   burden shift, but -- and we've cited the papers.

    9               But what I'm saying is that the defendant

   10   maintains video of a lot of the entire facility because it's

   11   a security issue, and they gave us very limited amounts of

   12   video.

   13               The consistency here is there are specific areas

   14   where the employees are funneled to go.         The have to go

   15   there.

   16               If the defendants say they don't, well, it was

   17   their video.     They don't have that video because they chose

   18   not to keep it.     They chose to destroy it.       How you

   19   characterize it, I understand there's is different ways.

   20   But whether -- whatever it -- however you characterize it,

   21   the video's no longer there.

   22               If the -- in Tyson -- the reason I'm saying this,

   23   in Tyson it says -- or the Court says, if a defendant

   24   doesn't have the evidence at the time, then the rest of it

   25   follows, the cases.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 52 of 66 Page ID #:10345
                                                                             52

    1               And that's how it's relevant in our case.         The

    2   defendant didn't record these times.         If the defendant

    3   doesn't record these times, they shouldn't be able to blame

    4   me for imperfect evidence.

    5               It's not perfect evidence.       Perfect evidence would

    6   have been if they kept a time clock outside the security

    7   check.    If we had perfect evidence, it would be a totally

    8   different case.

    9               THE COURT:    Okay.    All right.   I think I get your

   10   point.    I don't have any more questions on the variety of

   11   these motions other than, I guess -- well, less about the

   12   motions, but I am curious.        From the plaintiffs'

   13   perspective, what is it that you're -- that you want in this

   14   case?

   15               I mean, let's just be -- I'm just going to give

   16   you my humble opinion, for what little it's worth.           You're

   17   talking about employees that maybe at the most a minute, two

   18   minutes, maybe five at most, added on -- assuming that every

   19   day at lunchtime it's like a TSA line walking out of the

   20   store.    So what is it exactly that you're asking for

   21   ultimately?

   22               MR. YOON:    Well --

   23               THE COURT:    You want them to be compensated for

   24   that minute?

   25               MR. YOON:    Ultimately -- well, this is the way I


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 53 of 66 Page ID #:10346
                                                                             53

    1   look at it.     This is more a philosophical question, I think.

    2               THE COURT:    Okay.

    3               MR. YOON:    But if an employer has an opportunity

    4   to -- to control an employee and chooses not to pay, they

    5   really need to be held to that, that they need to pay.

    6               THE COURT:    Okay.   Okay.   Fine.    Let's assume I

    7   agree with you on that philosophical point.          What is it that

    8   you're asking for?      Are you asking for all members of the

    9   class to be compensated for that time period that it took to

   10   exit the facility?

   11               MR. YOON:    That is one of the elements of damages,

   12   yes.

   13               THE COURT:    Okay.   What else?

   14               MR. YOON:    Associated with that are penalties

   15   because California shares the public policy that time worked

   16   needs to be paid.

   17               THE COURT:    Okay.

   18               MR. YOON:    And we haven't talked about it at all

   19   today.    There's no motion to decertify the subclass on the

   20   AWS.    But the AWS is the bigger claim.       We haven't talked

   21   about it, but the defendant doesn't pay for hours 8:00 to

   22   12:00 for that subclass.

   23               THE COURT:    But that's not here.      That's not here.

   24   Okay.

   25               MR. YOON:    Well, there's a summary -- summary


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 54 of 66 Page ID #:10347
                                                                             54

    1   adjudication on that.

    2               THE COURT:    All right.

    3               MR. YOON:    We haven't -- it sounds like the

    4   Court's fine with understanding our position.

    5               THE COURT:    Yes.

    6               MR. YOON:    So that's -- well, it's the same

    7   people.    There's a duty to bring the claims you have for the

    8   people --

    9               THE COURT:    Okay.

   10               MR. YOON:    -- you have.    So they are our class

   11   members.    They -- we know that they're not being paid for

   12   this time.    We know they're not being paid for the eight to

   13   ten hours.    I believe civil procedure requires us to bring

   14   this claim as well.

   15               THE COURT:    Okay.   All right.    All right.    Well,

   16   thank you, Counsel.

   17               Mr. Kemble, is there anything else you wish to

   18   raise before we wrap this up?        Because we've now been going

   19   at it close to an hour.

   20               MR. KEMPLE:    I will be very brief, Your Honor.

   21               On the interim -- on the issue of meal

   22   interruption, the point was, well, there's a dispute if it

   23   takes any time, and, if so, if it takes -- how long it

   24   takes.    And they said, "Well, I can explore bias and

   25   cross-examine."     That's not a class action, point one.


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 55 of 66 Page ID #:10348
                                                                             55

    1               Point two, even if they only took 30 minutes in

    2   the time clock, that doesn't answer the question.           They

    3   could have taken 30 minutes outside the security checkpoint

    4   but chose not to.

    5               And, by the way, I think it's 40,000 people did.

    6   So that 30-minute mantra doesn't answer the question whether

    7   or not they were able to take the full 30-minute break, if

    8   they wanted to, the why question.

    9               On the dissuasion point, Your Honor, two things.

   10   They -- they are arguing from a class proposition that all

   11   they have to do and you ought automatically certify a class

   12   is that they can point to anything between the employee and

   13   the desired exterior meal period.        A long elevator ride.      A

   14   big campus.     You have to log off your computer before you

   15   leave to -- for work.

   16               That is a question of dissuasion that can be

   17   certified for class treatment with no evidence.           Even they

   18   don't buy that proposition because, when we moved for

   19   summary judgment on the dissuasion point, their response

   20   was, "No, there's a fact issue.        You've got to look at

   21   whether or not each person is dissuaded.

   22               And, by the way, the case law bears that out very,

   23   very clearly.     So we don't think that can be possibly be

   24   appropriately certified.

   25               On the video issue, you heard him say, "Well, in


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 56 of 66 Page ID #:10349
                                                                             56

    1   terms of how long it takes to get through the -- through the

    2   security check, we can just look at video to answer that."

    3               Their own expert has stated -- I don't know if

    4   it's under oath, but he signed is name to it -- "I can't

    5   possibly even look at the video they've given me.           There

    6   aren't enough hours in the year."        It's absurd.

    7               So we believe the class, respectfully, should be

    8   decertified, Your Honor, because they simply haven't put

    9   forward the trial plan they've been required to do on

   10   multiple times, multiple deadlines.         Even today, it's purely

   11   aspirational.

   12               Thank you, Your Honor.

   13               THE COURT:    All right, Counsel.      Thank you both

   14   for the argument.      You've given me a lot to think about

   15   here.    I'm going to take the matter under submission.          It's

   16   unlikely that I'm going to get an order out in -- in the

   17   next few days, even with the long weekend.          So don't

   18   anticipate an order coming out until at least the end of

   19   next week, possibly the following week, if that.

   20               All right.    Thank you all for coming and have a

   21   good weekend.

   22               MR. KEMPLE:    Thank you, Your Honor.

   23               MR. YOON:    Thank you, Your Honor.

   24               THE CLERK:    All rise.    This Court is in recess.

   25         (Proceedings concluded at 1:04 P.M.)


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 57 of 66 Page ID #:10350
                                                                             57

    1                                 CERTIFICATE

    2

    3           I hereby certify that pursuant to Section 753,

    4   Title 28, United States Code, the foregoing is a true and

    5   correct transcript of the stenographically reported

    6   proceedings held in the above-entitled matter and that the

    7   transcript page format is in conformance with the

    8   regulations of the Judicial Conference of the United States.

    9

   10   Date:     January 30, 2019.

   11

   12

   13

   14                             /S/ CHIA MEI JUI _______

   15                           Chia Mei Jui, CSR No. 3287

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                         CHIA MEI JUI, CSR 3287, CRR, FCRR

        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                        58
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 58 of 66 Page ID #:10351
                         21st [1] 32/20          abstract [1] 34/10       analyze [1] 21/2          assuming [1] 52/18
                         2200 [1] 2/5            absurd [1] 56/6          analyzed [1] 21/2         assumption [4] 8/16
   MR. CARLSON: [1]
                         22nd [1] 13/6           accompanied [1] 18/5     ANDRÉ [1] 1/3              10/4 20/10 51/6
   3/13
                         24 [1] 13/1             According [1] 36/9       ANGELES [6] 1/20          ate [1] 42/2
   MR. CLEAVER: [1]
                         24th [1] 12/24          accurate [1] 14/9         1/24 2/5 2/10 2/20 3/1   attack [1] 46/13
   3/9
                         25 [1] 37/23            acknowledge [1] 21/8     angles [1] 9/2            August [3] 4/20 13/11
   MR. GERSHMAN: [6]
                         26 [3] 5/9 14/17 15/25  act [2] 14/11 17/10      animates [1] 38/7          13/12
   39/3 39/19 41/4 41/17
                         27 [1] 13/11            action [5] 28/3 35/11    anonymize [1] 27/1        August 17th [1] 13/12
   41/20 49/14
                         28 [2] 37/2 57/4         35/15 35/22 54/25       another [5] 7/1 28/8      August 27 [1] 13/11
   MR. KEMPLE: [17]
                                                 activities [1] 24/21      31/18 38/16 48/6         Augustine [1] 4/13
   3/18 12/16 12/18      3                       activity [2] 34/13       answer [3] 55/2 55/6      authorized [2] 37/6
   12/23 17/20 18/3
                         30 [14] 30/23 32/8       34/17                    56/2                      37/7
   23/12 23/15 23/19
                          36/25 37/14 38/3 38/5  actual [4] 33/13 36/21   answered [2] 23/8         automatic [1] 18/21
   32/12 35/12 36/1 36/3
                          45/3 45/11 45/14        48/19 48/20              38/9                     automatically [1]
   38/12 38/16 54/19
                          46/22 47/2 55/1 55/3   added [1] 52/18          answers [1] 37/24          55/11
   56/21
                          57/10                  addition [1] 30/13       anticipate [1] 56/18      available [12] 8/7 8/15
   MR. MANKIN: [1]
                         30-minute [11] 30/13    additional [6] 7/11      anyways [2] 20/2           11/1 11/2 11/20 11/20
   3/11
                          31/3 31/4 31/6 31/8     13/10 15/13 20/5         47/14                     16/2 16/3 16/5 17/16
   MR. YOON: [54] 3/6
                          39/10 39/15 45/13       21/21 43/20             apart [2] 33/23 34/13      17/19 22/4
   6/9 6/12 6/15 7/22
                          46/21 55/6 55/7        address [1] 41/8         APC [1] 2/3               average [3] 5/21 28/6
   9/16 10/13 10/16 11/1
                         310-388-7289 [1] 2/10   addressed [1] 49/19      appear [1] 6/1             35/19
   11/13 11/15 11/21
                         310-586-7776 [1] 2/21   adjudication [2] 32/10   appearances [2] 2/1       award [1] 35/21
   11/24 19/1 19/4 21/9
                         3287 [2] 1/23 57/15      54/1                    3/6                       away [1] 40/10
   21/24 22/6 23/4 23/9
                         35 [1] 37/11            admissible [1] 15/5      application [1] 14/6      AWS [2] 53/20 53/20
   25/6 26/21 28/20
                         350 [2] 1/24 28/17      admit [1] 18/22          appropriately [2] 24/7    axiomatic [1] 37/3
   29/19 29/24 30/17
                         37 [5] 5/8 14/17 15/7   admits [1] 16/22          55/24
   30/25 31/19 45/1 45/7                                                                            B
                          17/1 18/20             admitted [1] 17/4        approximately [1]
   45/9 46/2 46/4 46/11
                                                 advance [1] 21/13         22/3                     B-o-n-i-n [1] 5/7
   47/4 48/6 48/10 48/12 4
                                                 advanced [1] 21/18       April [2] 23/3 26/20      back [23] 5/16 5/22
   49/17 50/3 50/9 50/11 40,000 [1] 55/5
                                                 affirmative [1] 41/3     area [3] 25/17 25/18      7/19 8/14 9/1 9/4 9/5
   50/21 52/21 52/24     40-minute [1] 37/11     after [10] 6/16 7/2       26/8                     9/5 9/8 9/9 9/9 14/3
   53/2 53/10 53/13      4311 [1] 1/24            12/7 12/8 12/9 12/25    area and [1] 25/17        15/17 15/19 28/14
   53/17 53/24 54/2 54/5 4590 [1] 2/14
                                                  17/6 27/7 33/4 46/24    areas [1] 51/13           31/22 32/2 32/8 34/1
   54/9 56/22
                                                 afternoon [8] 3/8 3/10   aren't [2] 26/6 56/6      42/4 43/13 44/1 47/2
   MS. YASUDA: [1] 3/7 5
                                                  3/12 3/14 3/17 3/24     argue [6] 24/7 28/6       backing [1] 33/7
   THE CLERK: [2] 3/3 50 [2] 1/12 22/19
                                                  23/22 38/21              30/10 39/14 47/6         bad [1] 40/10
   56/23                 50/50 [1] 22/19         again [12] 11/9 15/12     47/13                    barred [1] 5/8
   THE COURT: [73]       5670 [1] 2/9             17/7 24/4 24/23 24/23   argues [1] 5/12           barring [1] 5/8
   0                                              24/25 26/19 35/3        arguing [3] 10/23 24/9    base [1] 14/18
                          7                       39/17 40/22 41/22        55/10                    based [3] 10/22 12/12
   0988 [1] 2/6           7-3 [1] 32/23          ago [4] 4/14 18/5        argument [5] 20/12        26/9
   1                      70 [2] 13/7 22/1        18/19 19/22              26/13 32/23 36/25        basically [6] 8/6 11/9
                          7289 [1] 2/10          agree [1] 53/7            56/14                    24/20 27/11 29/20
   1,040 [1] 41/9         753 [1] 57/3           agreed [5] 11/5 12/4     arguments [2] 10/22       51/1
   11:55 [2] 1/19 3/2     7776 [1] 2/21
   12:00 for [1] 53/22                            12/5 16/16 16/20         13/25                    basis [10] 6/23 9/7
                                                 agreeing   [1] 20/25     around [1] 8/5            13/24 17/14 17/24
   14 [1] 35/23           8                                                                         27/25 32/15 44/3 45/1
   1415 [1] 3/4                                  Aguilar [1] 4/11         arrived [2] 24/11
                          8:00 to [1] 53/21      ahead [2] 3/18 36/3       32/17                    46/10
   1444 [1] 2/15          8th [2] 18/17 18/17
   15th [1] 15/14                                aisles [1] 43/8          articulated [3] 34/15     bear [1] 14/8
   17-1415 [1] 3/4        9                      allege  [1] 41/25         37/22 39/5               bears [1] 55/22
   17-1415-AB [1] 1/9                            allow [2] 12/5 17/11     artificial [1] 34/10      become [1] 6/5
                          90012 [1] 1/24         allowed [3] 11/6 12/10   as a [1] 35/24            becomes [3] 6/21
   17th [1] 13/12         90017 [1] 2/5           27/23                   asked [4] 18/15 21/22     26/15 37/15
   18 [2] 1/18 3/1        90036 [1] 2/10
   1840 [1] 2/19                                 ALLSTATE [1] 2/14         32/13 33/1               BEER [2] 2/18 3/21
                          90067 [1] 2/20         alone [1] 43/17          asking [4] 20/5 52/20     before [14] 4/3 4/5
   18TH [2] 2/9 13/23     92501 [1] 2/14         along [1] 12/6            53/8 53/8                9/22 10/12 12/25 16/4
   1900 [1] 2/20          951-320-1444 [1] 2/15 already [6] 10/8 10/10    aspirational [2] 33/9     17/4 18/2 22/6 22/10
   1:04 [1] 56/25
                          A                       15/23 17/23 27/8         56/11                    23/22 33/11 54/18
   2                                              28/10                   asserts [1] 24/19         55/14
                          AB [1] 1/9             always [1] 24/12         associate [2] 4/12        begin [1] 4/4
   20 [1] 17/9            ability [3] 11/12 12/2 ALYSSA [1] 1/6
   20,000 [1] 45/13                                                        39/9                     beginning [2] 19/9
                           26/25                                                                    28/9
   2018 [4] 12/24 12/25                          amount [8] 22/8 28/6     Associated [1] 53/14
                          able [5] 14/19 17/14    32/15 35/16 35/18       associates [3] 1/11       behalf [6] 1/5 1/7 3/9
   13/1 13/6               34/6 52/3 55/7
   2019 [3] 1/18 3/1                              46/21 50/17 51/4         39/1 39/2                3/11 3/15 3/19
                          abnormal [1] 46/17     amounts [1] 51/11        assume [2] 20/11          behind [2] 3/22 15/2
    57/10                 absence [1] 37/5
   21 [5] 12/25 13/12                            ample [1] 14/3            53/6                     belief [4] 25/11 47/8
                          absent [2] 14/21 38/9 analysis [3] 14/24        assumed [2] 20/21         47/8 47/10
    14/15 15/6 15/9       absolute [1] 34/5
   213-612-0988 [1] 2/6                           14/25 17/20              22/16                    believe [14] 11/3
                          absolutely [1] 34/3
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 59 of 66 Page ID #:10352 59
   B                C              checkpoint [9] 23/25 comes [4] 14/5 15/10 counsel's [1] 17/18
                                                      24/9 24/12 36/6 36/8     43/7 43/13               counted [1] 13/20
   believe... [13] 19/11    calculate [2] 5/18
                                                      44/8 50/6 50/9 55/3     coming [2] 56/18          counter [1] 30/2
   26/13 27/21 28/12         5/21
                                                     CHELSEA [2] 1/5 3/4       56/20                    counter-designation
   28/17 29/5 35/20 39/4    calendar [1] 23/22
                                                     CHIA [3] 1/23 57/14      common [4] 33/10           [1] 30/2
   46/9 47/10 49/9 54/13    CALIFORNIA [14] 1/2
                                                      57/15                    34/9 34/14 49/9          counteract [1] 27/3
   56/7                      1/20 1/24 2/5 2/10
                                                     Chino [1] 40/6           commonality [1]           counteracting [1]
   believed [1] 20/14        2/14 2/20 3/1 34/21
                                                     choose [1] 37/16          50/20                     27/4
   benefit [2] 26/10 43/3    41/2 48/16 48/25 49/8
                                                     chooses [1] 53/4         company [1] 49/7          Couple [1] 4/3
   better [2] 22/19 25/18    53/15
                                                     chose [4] 37/9 51/17     compel [5] 6/20 6/22      course [5] 17/21
   between [7] 7/19 9/8     California Supreme
                                                      51/18 55/4               9/11 17/6 19/19           37/16 38/13 40/19
   13/19 16/20 25/5          [1] 34/21
                                                     chronology [1] 12/20     compensated [2]            43/15
   32/16 55/12              Called [1] 48/9
                                                     circuit [3] 17/1 20/18    52/23 53/9               Court's [5] 6/1 21/1
   beyond [1] 24/20         Calling [1] 3/4
                                                      35/6                    complete [1] 5/13          32/22 38/18 54/4
   bias [1] 54/24           came [6] 13/15 13/23
                                                     circumstances [1]        completely [4] 14/21      cover [1] 36/4
   biases [2] 46/13 46/13    17/5 18/15 32/25 47/2
                                                      42/10                    15/6 49/24 50/22         coworkers [2] 26/14
   big [2] 25/2 55/14       camera [5] 7/3 7/7
                                                     cite [1] 42/9            complicated [4] 25/9       26/15
   bigger [1] 53/20          7/12 7/14 9/2
                                                     cited [3] 43/16 43/21     25/10 27/16 27/17        create [1] 27/3
   BIROTTE [1] 1/3          cameras [8] 7/5 7/8
                                                      51/8                    complicating [1]          creating [1] 13/3
   black [1] 27/1            7/8 7/9 7/11 9/3 9/3
                                                     cites [2] 19/22 37/23     25/10                    cross [3] 39/17 44/13
   blame [1] 52/3            22/3
                                                     civil [2] 3/4 54/13      complied [1] 43/14         54/25
   blew [1] 35/14           campus [4] 34/20
                                                     claim [5] 19/16 36/24    comply [7] 5/9 14/1       cross-examine [1]
   blue [1] 50/2             42/22 43/2 55/14
                                                      38/24 53/20 54/14        14/4 14/13 15/24 16/8     54/25
   body [2] 37/21 38/8      capital [1] 17/22
                                                     claiming [1] 14/6         17/3                     cross-examined [1]
   Bonin [13] 5/19 11/3     car [2] 40/12 42/2
                                                     claims [1] 54/7          computer [1] 55/14         44/13
   11/14 11/15 11/16        care [1] 7/9
                                                     clarify [1] 45/3         concern [1] 11/11         CSR [2] 1/23 57/15
   11/16 11/18 11/22        CARLSON [2] 2/13
                                                     Clash [2] 48/4 48/9      concerns [1] 24/23        curious [2] 7/17 52/12
   11/23 11/24 12/9          3/15
                                                     class [33] 18/6 21/13    conclude [1] 39/8         customer [2] 43/7
   25/22 26/10              cases [1] 51/25
                                                      21/16 23/23 27/20       concluded [1] 56/25        43/11
   Bonin's [4] 5/7 5/25     cause [1] 17/22
                                                      28/3 28/4 29/2 29/4     conclusion [2] 44/14      CV [1] 1/9
   27/6 27/19               CCRR [1] 1/23
                                                      31/1 32/15 33/25 34/7    51/6
   both [4] 4/7 11/20       CENTRAL [2] 1/2                                                             D
                                                      34/8 34/11 35/22        conclusive [1] 49/5
   14/15 56/13               20/19
                                                      35/24 39/22 39/24       conduct [1] 5/20          d-o-f-f-i-n-g [1] 49/16
   BOULEVARD [2] 2/4        Central District [1]
                                                      41/23 44/3 44/16 45/1   confer [1] 20/19          d-o-n-n-i-n-g [1] 49/15
   2/9                       20/19
                                                      46/10 48/17 50/21       Conference [1] 57/8       daily [1] 9/7
   brains [1] 3/22          CENTURY [1] 2/19
                                                      53/9 54/10 54/25        confers [3] 8/21 10/22    damages [4] 5/18
   break [27] 23/25 30/9    certain [4] 9/2 9/3
                                                      55/10 55/11 55/17        20/20                    25/2 35/21 53/11
   32/2 33/25 36/24 37/3     43/21 46/12
                                                      56/7                    conflicts [1] 48/16       data [3] 21/20 22/22
   37/5 37/6 37/18 38/8     certainly [1] 34/15
                                                     class's [1] 21/18        conformance [1] 57/7      25/7
   38/24 39/10 39/15        CERTIFICATE [1]
                                                     class-wide [4] 32/15     considered [1] 41/17      date [8] 10/19 12/25
   40/9 40/14 41/1 41/3      57/1
                                                      44/3 45/1 46/10         consistency [1] 51/13     16/9 16/9 18/9 23/2
   41/15 42/13 43/1 44/6    certification [5] 8/10
                                                     clear [4] 15/7 17/1      consistent [3] 12/22      26/20 57/10
   45/5 45/8 46/22 46/23     8/13 33/25 34/8 48/18
                                                      34/22 49/1               27/22 29/23              dates [8] 10/18 11/3
   49/1 55/7                certified [9] 4/21
                                                     clearly [3] 19/17        constant [1] 9/6          11/3 11/4 11/4 16/3
   breaks [7] 30/7 30/23     34/11 39/21 40/16
                                                      37/23 55/23             constituted [2] 24/12     16/4 21/2
   31/1 37/9 37/11 39/1      41/22 41/23 44/16
                                                     cleave [1] 34/25          44/8                     day [14] 19/12 21/21
   39/3                      55/17 55/24
                                                     CLEAVER [3] 2/8 2/8      constitutes [1] 24/14     22/10 22/18 22/20
   BRIAN [2] 2/13 3/13      certify [3] 18/6 55/11
                                                      3/11                    consuming [1] 29/11       24/19 35/4 35/17
   Brian Mankin [1] 3/13     57/3
                                                     Clemmons [1] 27/21       contain [1] 5/13          40/10 42/2 43/13
   brief [3] 23/13 27/19    cetera [3] 33/22 35/2
                                                     clerk [1] 4/6            contains [1] 6/3          44/24 45/22 52/19
   54/20                     35/2
                                                     clerks [1] 4/14          contested [1] 47/11       day's [1] 22/11
   briefed [1] 18/1         chain [1] 49/14
                                                     clock [11] 25/21 28/12   context [1] 41/11         days [23] 10/2 10/6
   briefing [1] 33/4        chance [2] 10/8 22/19
                                                      28/13 31/5 33/16        continued [1] 13/25       10/7 10/7 10/9 10/9
   briefly [2] 19/4 36/24   change [4] 17/20
                                                      33/16 35/19 46/24       continuing [1] 6/23       10/12 10/23 12/24
   bring [2] 54/7 54/13      17/23 35/21 38/2
                                                      47/3 52/6 55/2          control [5] 32/9 42/20    13/7 13/7 17/4 21/21
   bringing [1] 44/16       changed [1] 8/5
                                                     clocked [3] 24/11         42/20 47/1 53/4          22/1 22/13 22/14
   Brinker [6] 39/5 40/23   characterize [2] 51/19
                                                      32/16 33/15             coordinating [1] 3/21     22/15 22/17 22/25
   40/25 41/5 41/7 41/9      51/20
                                                     clocking [1] 46/24       CORPORATION [2]           31/8 50/7 50/8 56/17
   BRYAN [2] 2/19 3/22      check [33] 19/16
                                                     clocks [4] 26/8 28/9      1/11 1/12                de [1] 36/14
   Bryan Patton [1] 3/22     25/14 25/17 25/18
                                                      33/16 45/11             correctly [5] 5/5 18/16   de minimis [1] 36/14
   building [3] 33/17        25/19 26/8 28/13
                                                     close [1] 54/19           24/16 30/11 39/11        deadline [6] 13/11
   33/19 37/14               28/24 28/25 29/2
                                                     closed [1] 35/6          costs [2] 21/13 21/18     13/25 14/2 16/8 17/17
   bunch [1] 44/22           30/15 30/17 30/18
                                                     clothes [6] 49/19        counsel [16] 2/1 3/6      32/21
   burden [4] 8/23 8/24      30/19 30/21 31/16
                                                      49/20 49/21 49/22        3/21 8/2 8/5 18/23       deadlines [4] 17/21
   27/24 51/8                31/18 31/23 32/1 32/3
                                                      50/18 50/24              20/1 23/11 31/10         18/16 32/23 56/10
   burdensome [1] 8/24       39/9 39/13 42/8 44/6
                                                     clothing [1] 49/17        32/14 32/20 36/25        December [1] 16/19
   buy [1] 55/18             45/12 45/16 45/17
                                                     cmjui.csr [1] 1/25        38/16 44/19 54/16        decertification [8]
                             45/22 45/24 46/8
                                                     Code [1] 57/4             56/13                    4/24 18/12 18/13 19/1
                             46/25 52/7 56/2
                                                                                                                           60
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 60 of 66 Page ID #:10353
   D                 28/1 28/2 28/22 29/8 Dr. [21] 5/6 5/7 5/19 35/15 6/24 7/12 7/16 9/15
                            36/16 38/6 42/7 42/11 5/25 5/25 6/2 11/4         end [6] 19/12 20/8        9/19 20/12 20/22
   decertification... [4]
                            44/8 46/20 48/22 51/1 11/15 11/16 11/16           22/20 25/15 45/21       existed [3] 8/17 10/24
   23/15 23/23 24/5
                            51/2                     11/18 11/23 11/24        56/18                    20/9
   50/13
                            determined [1] 36/22 12/9 21/8 25/22 26/10       enough [5] 12/8 48/23    existence [2] 8/10
   decertified [2] 35/24
                            dictates [1] 9/20        27/6 27/19 28/10         48/24 50/20 56/6         38/20
   56/8
                            different [11] 19/6      29/13                   ensure [2] 38/25 41/6    exists [2] 7/2 20/16
   decertify [3] 16/8
                            25/7 25/21 29/11 34/2 Dr. Bonin [10] 5/19        entered [1] 9/10         exit [3] 33/17 33/18
   23/24 53/19
                            40/24 49/24 50/14        11/15 11/16 11/16       entire [1] 51/10          53/10
   decided [1] 19/12
                            50/17 51/19 52/8         11/18 11/23 11/24       entirely [2] 33/9 37/5   expect [4] 14/18
   decision [1] 37/4
                            difficult [2] 23/6 26/2 12/9 25/22 26/10         entitled [3] 46/13        14/19 20/8 27/6
   declarant [1] 4/10
                            directly [2] 28/11 41/9 Dr. Bonin's [4] 5/7       46/16 57/6              expected [2] 10/21
   declaration [4] 4/10
                            disagree [1] 46/5        5/25 27/6 27/19         entrance [1] 31/18        35/16
   11/6 25/25 27/9
                            disclosed [1] 33/12     Dr. Kriegler [4] 5/25    establish [3] 39/23      expects [1] 20/19
   declarations [1] 43/21
                            disclosure [2] 13/24 11/4 21/8 29/13              44/25 46/9              expensive [1] 22/17
   deemed [2] 32/22
                            18/9                    Dr. Kriegler's [3] 5/6   estimate [1] 28/7        expert [27] 5/7 5/14
   33/2
                            disclosures [1] 5/13 6/2 28/10                   estimated [1] 27/14       6/4 9/18 13/11 14/2
   defendant [18] 12/1
                            discouraged [6] 39/23 draw [2] 9/25 44/14        estimations [3] 27/23     14/7 14/8 15/14 15/19
   13/9 19/9 19/21 20/11
                            40/3 41/25 42/3 43/22 DRIVE [1] 2/14              27/24 27/25              16/3 16/4 16/11 16/21
   27/11 27/22 30/1
                            43/25                   due [5] 10/13 13/15      evaluate [1] 44/11        17/17 18/22 21/16
   40/20 47/6 48/1 48/24
                            discouragement [8]       13/18 17/5 32/19        even [26] 9/7 10/19       22/8 25/23 25/25
   50/13 51/9 51/23 52/2
                            38/23 41/10 42/8        during [6] 24/18 24/21    15/3 15/16 15/19         32/19 33/7 33/21 36/6
   52/2 53/21
                            42/11 42/14 42/16        30/12 30/21 35/1 43/1    16/21 17/4 26/16         37/10 50/25 56/3
   defendant's [5] 12/7
                            44/9 48/15              duty [9] 21/12 21/12      27/16 33/9 33/11        experts [17] 5/15
   19/7 27/24 47/8 51/5
                            discourages [1] 39/9 30/20 38/25 39/2 41/3        33/12 33/20 34/22        11/12 13/21 14/1 16/2
   defendants [9] 1/13
                            discovery [10] 10/18 41/6 48/25 54/7              35/8 35/14 36/14 38/1    16/3 17/2 17/8 17/13
   2/16 9/1 12/4 13/4
                            13/8 13/13 13/24 14/2                             40/17 41/25 48/5 55/1    17/15 18/9 18/11 21/2
   20/1 26/13 47/24                                 E
                            19/19 19/20 20/23                                 55/17 56/5 56/10         25/4 25/5 32/18 33/2
   51/16
                            20/24 21/4              e-mails [1] 7/18          56/17                   explain [1] 46/16
   defendants' [2] 11/11
                            discuss [1] 4/20        each [8] 4/4 24/6        events [1] 36/18         explaining [1] 13/2
   48/14
                            discussion [2] 13/4      24/18 32/15 32/15       eventually [1] 15/11     explore [1] 54/24
   defense [4] 20/14
                            13/5                     44/10 44/12 55/21       everybody [9] 28/4       express [2] 5/15
   28/15 31/10 32/12
                            discussions [1] 9/11 earlier [6] 7/20 20/14       35/24 39/23 39/24        20/15
   deficient [1] 18/22
                            dispositive [1] 12/2     21/12 21/22 29/3         40/18 41/23 43/17       expressly [1] 14/15
   define [1] 25/13
                            dispute [6] 6/17 19/19 32/24                      44/17 51/1              extension [2] 18/16
   definitely [1] 44/3
                            19/20 24/20 44/6        early [1] 7/24           evidence [34] 7/25        43/6
   delay [1] 9/19
                            54/22                   easier [2] 31/5 37/1      13/4 19/14 19/22        extent [4] 6/2 6/13 8/7
   demonstrate [4] 15/1
                            disputed [2] 44/11      EAST [1] 2/19             19/23 20/2 27/3 28/13    8/15
   15/4 32/14 34/25
                            47/15                   easy [1] 28/25            28/17 28/21 28/22       exterior [1] 55/13
   demonstrating [1]
                            disputing [1] 47/16     eat [5] 37/18 37/19       29/7 29/9 35/6 39/7     extremely [1] 10/20
   36/13
                            dissuaded [3] 44/5       40/5 40/7 40/9           44/22 45/13 45/15
   Denny's [1] 43/11                                                                                  F
                            47/20 55/21             eats [1] 39/14            46/1 46/6 46/18 47/16
   denominator [1]
                            dissuasion [3] 55/9     eight [1] 54/12           47/16 47/17 48/18       faces [1] 27/2
   34/10
                            55/16 55/19             either [1] 10/25          49/4 49/5 49/5 51/24    facie [1] 40/17
   deny [3] 5/23 24/5
                            distance [8] 25/5       elements [1] 53/11        52/4 52/5 52/5 52/7     facility [14] 5/20 7/5
   24/24
                            25/23 25/24 26/9        elevator [1] 55/13        55/17                    8/20 25/21 26/5 30/12
   denying [1] 33/25
                            26/11 33/14 33/20       eliminating [1] 34/8     ex [3] 13/24 14/6         30/22 30/24 31/2
   depend [1] 12/9
                            33/23                   employed [2] 43/9         14/10                    31/20 39/12 47/25
   depending [1] 25/3                                43/14
                            distances [3] 27/10                              ex parte [3] 13/24        51/10 53/10
   depose [6] 11/7 11/8
                            27/11 34/14             employee [14] 30/20       14/6 14/10              fact [20] 25/8 27/13
   11/9 11/10 11/12
                            distill [1] 34/5         31/15 31/21 35/15       exact [1] 10/17           28/1 28/22 29/8 32/4
   17/15
                            DISTRICT [4] 1/1 1/2 35/18 41/14 42/12           exactly [7] 7/6 13/2      32/25 34/9 37/15
   deposition [4] 11/1
                            1/3 20/19                42/20 42/22 45/11        19/13 41/21 45/14        37/25 38/2 43/20 44/7
   11/20 16/2 16/4
                            DIVISION [1] 1/2         47/20 48/14 53/4         47/2 52/20               44/7 44/11 48/21
   describe [1] 49/3
                            doctors [1] 11/1         55/12                   examine [1] 54/25         50/19 50/23 51/6
   describes [2] 49/12
                            documents [2] 19/15 employee's [1] 50/1          examined [1] 44/13        55/20
   51/7
                            20/22                   employees [11] 5/22      examples [1] 41/12       factor [1] 28/8
   designation [1] 30/2
                            doffing [2] 49/13        24/20 30/11 41/1 41/3   exclude [1] 26/12        factors [1] 25/10
   desired [1] 55/13
                            49/16                    42/23 44/22 44/24       excluded [3] 15/8        facts [7] 12/22 14/23
   destroy [2] 19/23
                            donning [3] 49/13        46/10 51/14 52/17        17/2 27/2                40/2 47/13 47/14
   51/18
                            49/15 49/15             employees' [1] 27/1      exclusion [1] 5/24        49/19 50/23
   destroyed [2] 6/20
                            door [1] 26/15          employer [9] 32/9        Exclusive [1] 7/14       factually [1] 43/17
   10/12
                            dot [1] 39/17            34/20 41/14 43/4        excuse [1] 15/21         fail [1] 15/24
   destroying [3] 8/3
                            down [3] 34/5 35/12      43/10 43/14 47/1        executing [1] 18/21      failed [3] 14/11 15/6
   20/1 35/6
                            43/8                     47/23 53/3              Exhibit 8 [1] 13/1        17/2
   detailed [2] 13/2
                            downstairs [1] 42/13 employer's [1] 42/22        Exhibit 9 [1] 13/6       failure [3] 5/9 5/11
   26/23
                            dozen [1] 26/7          employers [1] 40/25      exhibits [1] 14/23        41/11
   determine [18] 9/22
                            Dr [1] 11/22            employment [2] 35/11     exist [9] 6/21 6/22      fair [1] 30/4
   9/23 25/8 26/9 27/12
                                                                                                                          61
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 61 of 66 Page ID #:10354
   F                full [7] 10/3 14/22 22/8 happened [4] 15/9 individual [3] 35/10 JUI [3] 1/23 57/14
                              30/13 38/3 38/5 55/7   18/8 18/14 18/19        35/14 44/5               57/15
    fairly [7] 6/21 7/24
                             fundamental [2] 32/1    happy [1] 21/14        individualized [10]      June [1] 13/10
     23/8 26/23 27/7 29/23
                              32/7                   hard [2] 9/1 48/19      34/9 35/10 36/22 38/2   June 1 [1] 13/10
     47/6
                             fundamentally [1]       harmless [1] 5/11       38/10 43/21 44/12       juror [2] 27/16 29/1
    faith [3] 20/20 20/21
                              14/13                  having [2] 15/22 42/7   47/16 47/17 50/15       justification [2] 5/11
     20/21
                             funneled [1] 51/14      he's [11] 16/13 17/19  individually [3] 1/5      15/21
    far [8] 7/7 7/15 16/22
                             further [1] 15/11       17/19 21/16 21/17       1/7 42/2                justify [1] 38/20
     21/3 21/4 21/5 36/6
                             future [2] 32/18 35/4   21/17 22/12 22/12      informal [1] 20/6
     40/10                                                                                           K
                                                     36/7 43/11 43/12       informally [1] 19/11
    faster [2] 49/21 49/22 G
                                                     head [1] 13/20         information [1] 17/10    K-r-i-e-g-l-e-r [1] 5/6
    fault [1] 20/13
                             gagillion [1] 36/20     hear [8] 12/16 20/8    informed [1] 24/7        K-r-i-e-j [1] 5/6
    FCRR [1] 1/23
                             gather [1] 43/4         27/23 32/11 34/15      initial [1] 5/13         keep [2] 44/1 51/18
    FEDERAL [1] 1/23
                             gave [3] 11/4 16/17     39/17 44/20 50/24      inkling [1] 24/4         Kemble [3] 39/11
    fee [1] 21/18
                              51/11                  heard [7] 8/6 12/21    inside [1] 39/12          39/16 54/17
    feeds [1] 7/12
                             general [1] 48/15       19/2 31/9 32/23 35/7   insisted [2] 44/4        KEMPLE [4] 2/17 3/19
    feet [1] 42/14
                             generally [3] 19/25     55/25                   44/10                    12/17 12/18
    felt [2] 49/3 49/4
                              20/6 46/19             hearing [3] 12/1 12/13 inspection [8] 5/20      KENNETH [2] 2/3 3/7
    FERNANDEZ [1] 2/12
                             generated [1] 27/7      48/17                   6/8 6/15 12/5 12/8      Kenneth Yoon [1] 3/7
    few [11] 7/11 27/15
                             GERSHMAN [4] 2/18       heartburn [1] 44/21     12/11 12/12 27/5        kept [1] 52/6
     27/15 29/2 29/20
                              3/20 12/16 38/20       held [2] 53/5 57/6     instance [3] 18/6 37/8   key [1] 35/3
     29/21 29/21 43/23
                             Gershman's [1] 38/17    hellbent [2] 47/21      47/5                    keys [1] 50/8
     43/23 49/10 56/17
                             gets [2] 29/5 43/13     47/22                  instances [2] 37/10      kind [3] 44/8 47/25
    fighting [2] 9/15 20/15
                             getting [2] 7/2 7/10    hereby [1] 57/3         38/4                     51/5
    figure [2] 26/21 34/19
                             give [12] 13/21 16/16   HERNANDEZ [1] 1/6      intend [1] 25/1          knock [1] 40/20
    filed [7] 6/16 9/10 9/14
                              16/18 17/15 21/17      high [1] 18/1          intensive [2] 34/9       known [4] 33/14
     14/14 17/6 18/11
                              25/23 27/9 27/23       highly [3] 16/9 17/11   37/15                    33/18 33/22 34/17
     18/13
                              29/14 32/20 33/2       37/15                  interesting [6] 4/1      Kriegler [5] 5/18 5/25
    files [1] 15/15
                              52/15                  hold [2] 21/24 43/1     43/18 43/18 43/19        11/4 21/8 29/13
    filing [5] 6/17 6/18
                             given [8] 11/3 14/9     HONORABLE [1] 1/3       45/25 47/24             Kriegler's [3] 5/6 6/2
     16/8 20/13 48/20
                              21/3 31/7 31/7 33/22   hope [1] 35/4          interim [1] 54/21         28/10
    fill [1] 37/23
                              56/5 56/14             hot [1] 37/17          interpret [2] 40/23
    find [2] 10/11 47/24
                             gives [1] 41/12         hour [1] 54/19          40/23                   L
    fine [2] 53/6 54/4                                                                               labeled [3] 14/15
                             giving [1] 19/10        hours [7] 15/18 24/12  interruption [1] 54/22
    firm [1] 24/24                                                                                    19/15 19/16
                             glad [1] 41/8           24/14 27/6 53/21       interval [1] 24/22
    first [11] 1/24 4/13                                                                             labeling [2] 19/13
                             gmail.com [1] 1/25      54/13 56/6             intervention [1] 7/22
     6/17 13/13 15/11 18/6                                                                            19/14
                             goes [1] 15/10          however [1] 51/20      inviting [1] 13/4
     19/18 21/22 25/20
                             gone [3] 18/18 19/21    huh [1] 29/24          issue [20] 5/10 8/12     language [3] 20/15
     29/1 33/13                                                                                       20/15 51/7
                              20/8                   humble [1] 52/16        8/13 9/19 12/15 18/24
    five [6] 7/13 22/3 36/7                                                                          large [2] 6/19 22/16
                             good [18] 3/8 3/10      hundred [1] 7/6         21/6 23/15 25/2 28/24
     36/8 36/9 52/18
                              3/12 3/14 3/17 3/19    hundreds [3] 15/18      29/6 30/9 32/7 42/25    last [4] 4/5 4/20 8/6
    floor [2] 2/9 4/6                                                                                 19/2
                              3/24 3/25 8/4 17/22    36/17 45/21             47/14 49/9 51/11
    focus [4] 8/25 24/25                                                                             late [2] 10/18 10/20
                              20/20 20/20 20/21                              54/21 55/20 55/25
     31/11 31/13                                     I
                              22/19 29/5 40/4 40/7                          issues [5] 4/19 4/23     later [7] 10/14 10/19
    focused [3] 22/24                                                                                 11/5 11/9 17/7 21/11
                              56/21                  I'd [1] 49/10           23/14 34/9 38/2
     30/22 30/23                                                                                      32/4
                             gotten [1] 18/8         idea [1] 8/4           it's the [1] 51/2
    focusing [1] 31/4                                                                                latest [1] 18/8
                             grant [1] 5/23          immediately [1] 8/18 items [1] 10/12
    follow [3] 17/1 32/22                                                                            LAUBY [1] 2/12
                             GREENBERG [2] 2/17      impedes [1] 39/9       itself [1] 27/18
     33/6                                                                                            law [30] 2/3 2/3 2/4
                              4/12                   imperfect [1] 52/4
    following [2] 50/11                                                     J                         2/8 2/8 2/13 2/13 2/17
                             grounds [1] 24/3        impermissible [1]
     56/19                                                                                            2/18 2/18 2/19 4/6
                             guess [15] 4/20 5/10     14/16                 JANUARY [8] 1/18
    follows [1] 51/25                                                                                 4/13 14/16 15/7 17/1
                              9/18 10/21 23/2 25/3   implied [1] 20/15       3/1 12/24 13/1 18/17
    footage [2] 7/15 9/4                                                                              37/21 38/8 41/2 42/8
                              30/7 31/9 38/24 39/6   important [7] 8/11      18/17 19/22 57/10
    foregoing [1] 57/4                                                                                42/10 42/11 42/15
                              39/7 39/14 42/10        8/12 22/11 23/16 32/3 January 24 [1] 13/1
    Forgive [1] 35/13                                                                                 42/16 47/22 47/23
                              42/25 52/11             32/4 49/11            January 24th [1]
    form [2] 8/18 8/18                                                                                48/16 48/25 49/8
                             guidance [1] 21/1       importantly [1] 14/25 12/24
    formal [2] 20/7 41/14                                                                             55/22
                             guy [4] 45/21 45/22     impossible [3] 14/1    January 8th [2] 18/17
    format [1] 57/7                                                                                  lawyer [1] 20/14
                              46/15 46/16             14/6 15/17             18/17
    forth [10] 5/22 7/19                                                                             lawyers [1] 19/25
                                                     impractical [1] 14/7 job [3] 16/25 31/21
     9/5 9/6 9/8 9/9 9/9     H                       INC [2] 1/10 1/11       51/5                    lead [2] 6/9 6/11
     34/1 42/4 44/2          half [1] 25/19                                                          leads [1] 14/17
                                                     include [2] 10/8 10/9 joined [1] 3/20
    forward [5] 4/18 14/5 HAMILTON [3] 1/5 3/5                                                       learned [4] 6/19 9/14
                                                     includes [1] 12/7      Jose [1] 4/11
     15/14 17/12 56/9         42/1                                                                    19/21 22/24
                                                     INCLUSIVE [1] 1/12 JR [1] 1/3
    found [1] 15/23          hand [2] 5/12 24/15                                                     least [4] 5/3 5/25
                                                     incompetence [1]       JUDGE [1] 1/3
    four [1] 4/14            handle [1] 38/17                                                         17/18 56/18
                                                      20/17                 judgment [9] 4/25 5/1
    frank [1] 29/23          handled [1] 20/20                                                       leave [10] 30/12 30/22
                                                     incorrect [1] 13/11     5/2 30/8 32/10 38/15
    free [1] 16/6            happen [4] 18/10                                                         30/24 31/2 31/20 32/5
                                                     indicates [1] 4/11      39/18 39/21 55/19
    FRIDAY [2] 1/18 3/1       18/11 18/12 26/20                                                       32/7 39/12 45/19
                                                     indication [1] 7/24    Judicial [1] 57/8
    front [2] 25/22 28/9
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 62 of 66 Page ID #:10355 62
   L                LOS [6] 1/20 1/24 2/5 18/18 21/7 30/16 months' [1] 10/1 negotiating [1] 9/13
                             2/10 2/20 3/1         32/19 33/6 37/21 40/5   moot [1] 6/21            negotiations [1] 8/21
   leave... [1] 55/15
                            lot [11] 4/19 7/5 7/18 43/4 44/25 48/3 48/4    more [13] 6/5 8/9 8/12   never [5] 4/15 11/14
   leaves [1] 45/4
                             8/14 8/15 12/6 25/7   48/24 49/24 49/24       9/11 16/18 22/2 23/7     20/9 37/23 47/8
   leaving [7] 31/25
                             42/25 45/18 51/10     49/25 50/7 50/9 52/15   29/11 33/18 41/2 50/8    new [1] 16/12
    43/22 45/21 45/23
                             56/14                 means [1] 24/17         52/10 53/1               next [6] 15/9 18/24
    45/23 47/21 47/25
                            lots [2] 37/16 40/3    measure [3] 24/17       morning [7] 3/17 3/17    25/17 43/13 56/17
   lectern [1] 38/22
                            low [1] 28/6           25/5 25/22              3/19 3/25 4/1 4/8        56/19
   left [1] 47/2
                            lunch [1] 44/23        measured [1] 33/20      32/24                    Ninth [2] 17/1 20/18
   leg [2] 40/20 40/21
                            lunchtime [1] 52/19    meet [6] 8/21 10/22     most [4] 7/9 43/18       Ninth Circuit [2] 17/1
   legal [3] 36/20 38/8
                                                   20/19 20/20 48/24       52/17 52/18              20/18
    38/9                    M                      49/8                    motion [31] 4/23 4/24    noise [1] 31/9
   length [1] 45/14
                            machines [1] 25/6      meet-and-confer [1]     4/24 5/1 5/2 5/4 6/16    nonindividualized [1]
   less [15] 15/3 15/4
                            made [7] 10/25 11/19 20/19                     9/14 13/1 13/16 15/10    24/17
    15/24 17/14 24/18
                            13/17 13/25 33/24      meet-and-confers [3]    16/8 16/17 17/6 18/6     note [4] 4/9 4/16
    26/6 26/7 31/8 31/9
                            34/21 36/25            8/21 10/22 20/20        18/12 18/13 18/25        18/15 35/8
    31/10 35/2 36/10
                            mail [1] 49/14         meeting [1] 4/12        18/25 19/18 20/14        notes [1] 4/2
    45/16 46/22 52/11
                            mails [1] 7/18         MEI [3] 1/23 57/14      20/23 24/5 28/18 30/8    nothing [3] 13/22
   let [15] 4/1 6/6 10/25
                            maintained [1] 8/19    57/15                   38/14 39/18 40/1 40/2    15/24 40/7
    12/14 12/15 21/7 22/9
                            maintains [1] 51/10    member [1] 39/25        43/24 53/19              noticed [1] 4/8
    24/25 30/1 30/6 32/11
                            make [9] 16/1 16/3     members [5] 27/20       motions [2] 52/11        notify [1] 5/11
    36/1 43/17 44/20
                            17/16 17/19 31/24      31/2 31/2 53/8 54/11    52/12                    notion [2] 34/4 35/5
    49/23
                            31/24 37/1 42/18       mention [1] 20/2        move [2] 4/18 23/12      November [2] 15/14
   letter [2] 13/2 19/22
                            49/10                  mentioned [1] 15/10     moved [1] 55/18          16/12
   liability [2] 39/24
                            makes [3] 12/11 14/16 merely [1] 34/20         moving [3] 5/5 23/24     November 15th [1]
    40/17
                            31/5                   merits [2] 8/12 33/11   40/19                    15/14
   like [14] 8/20 11/10
                            making [2] 26/13 32/3 method [5] 33/10         Mr. Gershman [2]         November 15th
    28/11 29/2 30/3 37/18
                            manageability [2]      33/13 34/14 34/24       12/16 38/20              actually [1] 16/12
    42/12 44/1 44/21
                            24/2 31/5              43/17                   Mr. Gershman's [1]       nowhere [1] 40/4
    44/23 48/3 49/10
                            MANKIN [2] 2/13 3/13 methods [1] 36/23         38/17                    number [7] 4/19 4/23
    52/19 54/3
                            manner [1] 24/21       Michael [2] 4/13 4/13   Mr. Jose [1] 4/11        22/14 23/14 28/2 28/3
   likely [1] 10/9
                            mantra [1] 55/6        Michael Augustine [1]   Mr. Kemble [3] 39/11     49/25
   limited [4] 7/3 20/24
                            many [8] 7/6 10/2 10/9 4/13                    39/16 54/17
    31/14 51/11                                                                                     O
                            13/19 22/15 26/6 38/4 middle [2] 40/5 45/19    Mr. Patton [1] 4/4
   limiting [1] 11/11
                            43/23                  might [11] 4/1 8/17     Mr. Yoon [1] 6/8      oath [1] 56/4
   line [12] 25/16 25/17
                            March [1] 13/6         9/8 10/14 10/19 28/18   Ms. Bonin [2] 11/3    objective [7] 42/5
    25/19 36/6 36/15
                            March 22nd [1] 13/6 29/11 34/6 46/12           11/14                 42/6 42/18 44/2 46/14
    36/19 44/23 45/17
                            MARK [2] 2/17 3/19     46/20 47/20             MSJ [1] 16/9          47/15 47/18
    45/18 45/20 50/7
                            Mark Kemple [1] 3/19 mind [3] 11/14 47/9       Mt [1] 27/21          obligation [2] 39/1
    52/19
                            MART [2] 1/10 1/11     48/23                   much [16] 8/16 11/10  48/25
   literally [3] 13/21
                            mass [1] 26/4          minimis [1] 36/14       15/3 15/4 15/17 15/24 obligations [3] 14/14
    36/11 36/13
                            material [3] 15/18     minimum [1] 34/5        17/13 24/18 27/18     17/3 49/8
   little [3] 21/22 45/16
                            40/2 43/20             minute [17] 30/13       29/14 29/18 29/19     observations [1] 4/3
    52/16
                            materials [2] 13/9     31/3 31/4 31/6 31/8     31/5 35/2 47/13 49/20 obviates [1] 48/15
   live [1] 48/19
                            18/2                   36/10 37/11 37/13       multiple [4] 27/17    obvious [2] 4/4 26/1
   lives [1] 40/6
                            matter [9] 7/12 17/21 39/10 39/15 45/13        28/4 56/10 56/10      obviously [1] 8/23
   LLP [2] 2/12 2/17
                            42/8 42/9 42/11 42/14 45/16 46/21 52/17        multitude [1] 33/15   of the [1] 28/5
   locations [2] 25/21
                            42/16 56/15 57/6       52/24 55/6 55/7         must [3] 30/12 44/7   off [12] 35/17 35/19
    27/17
                            matters [2] 8/25 12/20 minutes [21] 27/15      47/23                 35/19 48/25 49/17
   locker [1] 34/18
                            MATTHEW [2] 2/18       27/15 29/20 29/21                             49/20 49/22 49/22
   log [1] 55/14                                                           N
                            3/20                   29/22 32/8 32/8 37/1                          50/1 50/8 50/18 55/14
   logical [1] 43/6
                            Matthew Gershman       37/2 37/13 37/14 38/3   name [2] 4/12 56/4    off-duty [1] 48/25
   long [17] 10/1 18/5
                            [1] 3/20               38/5 45/3 45/11 45/14   named [1] 42/1        off-the-clock [1]
    18/19 25/23 26/5 26/9
                            May 16th we [1] 13/7 46/22 47/2 52/18 55/1     NAOMI [2] 2/18 3/21 35/19
    26/10 26/19 27/20
                            maybe [8] 20/14 35/4 55/3                      Naomi Beer [1] 3/21 off-the-time [1] 35/17
    35/2 36/18 48/21 50/7
                            40/9 40/10 46/15       Miss [1] 42/1           national [1] 3/21     offend [1] 40/6
    54/23 55/13 56/1
                            46/15 52/17 52/18      Miss Hamilton [1]       nearby [2] 40/5 40/7 offensive [1] 20/16
    56/17
                            meal [32] 23/25 30/7 42/1                      necessarily [1] 47/11 offer [2] 16/13 17/8
   longer [2] 45/18 51/21
                            30/9 30/12 30/13       missed [1] 48/7         necessary [2] 5/17    offered [1] 43/20
   look [11] 9/2 19/6
                            30/23 31/1 31/3 31/4 moment [3] 18/8           5/21                  OFFICES [1] 2/8
    22/10 37/4 50/23
                            31/6 31/6 31/8 36/24   24/10 24/11             need [5] 9/20 10/2    OFFICIAL [1] 1/23
    50/23 50/24 53/1
                            37/2 37/3 37/5 37/6    money [3] 21/16         22/15 53/5 53/5       oh [7] 9/18 11/23 14/1
    55/20 56/2 56/5
                            37/6 37/7 37/9 38/8    21/18 22/22             needed [3] 5/18 17/10 16/5 41/15 45/7 48/11
   looked [4] 19/24 29/2
                            38/24 40/13 41/1 41/3 month [4] 7/3 7/10       33/6                  Olympic [1] 34/6
    36/7 36/8
                            45/4 45/8 46/22 46/23 12/6 12/7                needs [4] 9/18 9/21   on to [1] 23/12
   looking [4] 4/9 8/11
                            49/1 54/21 55/13       months [9] 7/1 7/1      30/19 53/16           once [1] 23/5
    9/18 19/7
                            meals [1] 45/13        7/13 10/8 10/10 13/20   negotiated [2] 20/5   one [20] 2/4 4/4 4/4
   loop [1] 35/6
                            mean [20] 9/6 15/7     22/3 22/18 29/2         26/23                 4/13 5/12 33/18 40/20
   loops [1] 35/7
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 63 of 66 Page ID #:10356 63
   O                 10/20 19/5 21/5 43/24 pertinent [1] 15/5 preliminary [2] 14/15 providing [1] 48/25
                             47/12 51/8                 PETER [2] 2/13 3/15 14/17                        prudent [3] 21/15
    one... [13] 41/25 42/5
                             PARK [1] 2/19              Peter Carlson [1] 3/15 premises [1] 39/12        32/22 33/2
    42/24 43/20 45/10
                             parked [1] 40/10           philosophical [2] 53/1 present [2] 24/17         prudently [1] 21/16
    45/10 45/21 45/22
                             parking [1] 42/25          53/7                     46/18                   public [1] 53/15
    45/23 48/11 49/25
                             part [12] 5/23 5/24        phones [1] 50/8          presented [2] 39/7      purely [1] 56/10
    53/11 54/25
                             6/19 12/6 12/10 12/12      physically [1] 15/17     48/18                   purposes [2] 8/10
    onerous [2] 48/22
                             19/18 20/17 23/18          pick [5] 9/2 9/3 10/2 presents [1] 44/6          25/12
    48/23
                             29/4 39/14 46/22           10/6 22/12               presumably [3] 27/2     pursuant [3] 16/20
    ones [1] 7/11
                             part's [1] 29/15           pictures [1] 49/14       28/18 30/2              19/11 57/3
    only [5] 17/15 37/1
                             parte [3] 13/24 14/6       place [2] 33/17 43/10 pretty [3] 26/1 27/18      push [1] 8/14
    37/2 39/1 55/1
                             14/10                      plain [2] 14/16 33/24 46/14                      pushed [1] 9/1
    opinion [5] 6/1 14/18
                             partial [5] 4/25 5/1 5/2   plaintiff [8] 3/7 3/13   preventing [1] 40/25    putting [4] 49/16
    25/23 27/6 52/16
                             21/3 21/3                  13/13 35/11 35/15        prima [1] 40/17         49/19 50/1 50/24
    opinions [9] 5/14 6/3
                             participating [1]          39/14 42/1 44/20         prior [4] 16/2 17/17
    14/19 14/22 14/24                                                                                    Q
                             30/14                      plaintiffs [17] 1/8 2/2 32/21 33/24
    16/14 17/8 17/13
                             particular [4] 47/5        2/7 2/11 3/9 3/11 3/15 privilege [2] 47/25       question [22] 6/13
    17/14
                             47/20 49/2 49/3            5/16 6/6 13/20 13/23     48/3                    11/17 11/21 11/23
    opportunity [4] 18/18
                             Particularly [1] 43/19     14/3 16/23 24/8 24/16 probably [2] 28/15         30/16 31/8 31/9 31/10
    39/2 41/8 53/3
                             parties [5] 4/17 7/19      24/25 35/8               48/5                    37/14 37/24 38/7
    opposition [5] 18/13
                             16/21 20/5 24/6            plaintiffs' [4] 5/1 5/13 problem [3] 23/7 23/7   38/24 39/7 41/9 42/6
    30/10 35/9 35/23
                             partner [1] 3/20           32/14 52/12              23/8                    44/5 45/2 53/1 55/2
    43/19
                             parts [1] 27/12            plan [5] 8/3 18/7 23/10 problematic [1] 6/5      55/6 55/8 55/16
    order [6] 5/3 16/17
                             party [1] 40/19            25/20 56/9               problems [2] 20/7       questions [4] 4/19
    22/14 33/24 56/16
                             passed [3] 11/4 11/5       plant [1] 50/17          28/16                   12/15 38/15 52/10
    56/18
                             18/19                      plate [1] 18/19          procedure [1] 54/13     quickly [2] 23/8 26/17
    orders [1] 32/21
                             PATTON [3] 2/19 3/22       playing [1] 41/19        proceeding [2] 8/16     quietly [1] 37/20
    originally [2] 6/25
                             4/4                        please [3] 3/6 32/12     10/4                    quite [1] 10/1
    19/15
                             pay [4] 43/5 53/4 53/5     38/22                    proceedings [3] 1/17    quote [4] 35/10 39/10
    OTHERS [2] 1/6 1/7
                             53/21                      plenty [1] 14/11         56/25 57/6              41/12 41/13
    otherwise [2] 22/24
                             penalties [1] 53/14        podium [1] 37/22         process [16] 10/18      quote/unquote [1]
    34/11
                             penalty [2] 24/1 24/2      point [31] 6/21 9/18     26/3 26/22 26/24        39/10
    ought [1] 55/11
                             people [28] 23/7           11/11 17/25 19/3         26/24 27/5 27/8 29/10
    out [33] 9/2 9/3 9/12
                             33/14 34/2 34/17 36/7      19/21 20/23 22/2         30/5 46/8 47/11 48/14   R
    10/11 14/8 20/23
                             36/8 36/9 36/16 37/9       22/16 23/16 33/10        48/22 48/23 49/13       racer [1] 34/6
    24/11 26/14 26/17                                                                                    raining [1] 37/17
                             37/11 37/16 40/3 40/3      34/1 34/2 35/3 36/23     51/1
    26/21 27/1 31/17                                                                                     raise [1] 54/18
                             40/8 40/8 41/13 43/21      39/19 42/5 42/17         produce [7] 8/22 9/4
    32/16 33/15 33/16                                                                                    rallies [1] 43/1
                             43/23 43/25 47/21          45/19 48/8 50/7 50/16 12/3 12/5 13/12 20/24
    33/16 34/19 34/25                                                                                    ramp [1] 42/13
                             47/22 49/20 49/21          50/19 52/10 53/7         20/25
    40/5 40/5 40/20 41/7                                                                                 randomly [2] 22/13
                             49/21 49/22 54/7 54/8      54/22 54/25 55/1 55/9 produced [9] 5/17
    42/24 44/23 44/24                                                                                     22/14
                             55/5                       55/12 55/19              13/6 13/7 13/9 13/10
    46/2 46/24 46/24 50/5                                                                                rate [1] 24/1
                             percentage [2] 10/7        Point two [1] 55/1       15/16 16/15 21/20
    52/19 55/22 56/16                                                                                    rather [2] 19/14 35/17
                             10/8                       pointing [1] 35/3        22/1
    56/18                                                                                                read [2] 20/4 37/20
                             perfect [4] 28/15 52/5     points [5] 25/8 26/6     producible [2] 8/17
    outfit [1] 3/23                                                                                      readings [1] 40/24
                             52/5 52/7                  32/12 36/5 49/10         8/18
    outlined [1] 40/1                                                                                    real [1] 44/21
                             perfectly [1] 34/22        police [1] 41/6          production [3] 10/23
    outside [11] 10/10                                                                                   realized [2] 9/17
                             perform [1] 24/20          policy [3] 41/14 49/7 13/8 15/11
    37/9 37/14 37/17 38/1                                                                                 13/17
                             period [14] 7/3 7/11       53/15                    profanity [1] 42/24
    38/5 40/4 40/11 42/1                                                                                 really [13] 5/10 7/11
                             7/13 24/19 29/3 29/4       political [1] 43/1       program [1] 41/19
    52/6 55/3                                                                                             8/25 11/10 12/20
                             29/22 30/12 30/13          population [7] 9/21      progressed [1] 8/8
    over [4] 5/3 7/6 35/7                                                                                 23/16 25/9 25/10
                             35/1 45/11 50/20 53/9      9/23 9/25 10/3 22/15 prohibited [1] 43/8
    42/14                                                                                                 40/10 40/11 49/1 49/6
                             55/13                      22/17 22/20              prohibiting [2] 40/24
    overstated [1] 36/21                                                                                  53/5
                             periods [1] 9/8            position [7] 11/25       40/25
    overtime [2] 23/25                                                                                   reason [7] 7/23 16/25
                             permissible [1] 33/8       12/7 31/3 31/12 38/25 proof [5] 28/11 33/10
    24/9                                                                                                  19/18 21/11 32/1
                             permission [2] 5/19        39/25 54/4               34/14 38/10 47/17
    own [5] 27/3 37/9 42/1                                                                                32/20 51/22
                             38/18                      possession [2] 10/5 prop [1] 43/16
    44/14 56/3                                                                                           reasonable [3] 20/10
                             permit [1] 39/2            10/5                     prop up [1] 43/16
    P                        permitted [3] 30/13        possible [5] 15/16       proper [2] 17/16 18/7    23/1 23/1
                             35/18 35/20                17/5 17/7 18/18 26/17 property [1] 31/25         reasonably [1] 51/4
    PACER [1] 48/20
                             person [13] 24/18          possibly [4] 40/17       proposed [3] 11/12      reasons [1] 36/22
    paces [1] 34/2
                             30/23 32/15 36/19          55/23 56/5 56/19         14/2 34/25              rebut [1] 18/10
    page [3] 35/23 41/9
                             41/25 44/10 44/12          practice [2] 15/2 49/7 proposition [2] 55/10     rebuttal [4] 6/4 16/2
    57/7
                             45/4 49/2 49/3 50/14       precise [2] 27/21        55/18                    16/4 17/17
    page 1,040 [1] 41/9
                             50/16 55/21                35/16                    prove [7] 25/1 37/5     received [1] 16/12
    page 14 [1] 35/23
                             personal [3] 24/21         predominance [1]         37/6 40/17 43/17        recess [1] 56/24
    pages [1] 37/23
                             26/12 26/15                24/3                     47/18 51/5              recite [1] 14/23
    paid [4] 21/17 53/16
                             perspective [2] 7/18       prejudicial [3] 16/10 provide [6] 11/5 14/18     record [4] 20/3 27/22
    54/11 54/12
                             52/13                      17/11 28/18              41/3 41/6 41/11 47/23    52/2 52/3
    papers [8] 4/10 4/16
                                                                                                                            64
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 64 of 66 Page ID #:10357
   R                restroom [1] 34/18 50/12 50/22 51/9 43/13       space [1] 37/22
                            results [1] 15/4           51/22                    set [3] 14/2 14/3 23/3 speak [2] 27/18 41/20
   recorded [1] 33/17
                            retail [1] 43/7           scale [1] 26/4            setting [1] 43/7       speaking [3] 19/25
   records [2] 36/25 37/2
                            return [1] 32/4           science [1] 9/20          settled [1] 41/5        20/6 46/19
   referring [1] 48/6
                            review [9] 15/18 16/21    scientifically [1] 15/1   shares [1] 53/15       specific [4] 19/13
   refused [4] 16/1 16/3
                             21/9 22/18 22/19         scope [1] 10/23           shift [7] 25/16 28/9    24/19 51/7 51/13
    17/16 43/12
                             22/22 23/3 23/6 26/25    screenshots [1] 13/10      30/6 32/15 38/14      speed [2] 25/24 42/25
   regarding [4] 6/7 6/14
                            reviewed [4] 16/14        searched [1] 32/6          45/20 51/8            spend [4] 21/15 21/17
    15/7 19/19
                             21/5 21/10 21/11         second [7] 6/18 19/20     shirt [2] 43/12 43/13   21/18 22/22
   regrettably [1] 12/21
                            reviewing [1] 22/25        24/13 25/19 28/24        shoes [2] 43/12 43/13 spent [6] 24/10 24/13
   regulations [1] 57/8
                            RFP [3] 19/9 19/11         36/2 47/14               short [1] 37/6          24/18 30/14 30/17
   rejected [3] 14/10
                             19/13                    Section [1] 57/3          shout [1] 42/23         36/15
    18/17 37/4
                            ride [1] 55/13            security [49] 19/16       show [9] 27/13 29/1 spoliation [1] 29/5
   rejecting [1] 37/21
                            ridiculing [1] 41/13       23/24 24/8 24/13          29/17 29/25 30/1 30/2 stacks [1] 18/1
   related [1] 30/10
                            right [33] 3/16 3/24       25/14 25/16 25/18         36/25 41/23 42/2      standard [5] 35/21
   relates [3] 5/3 39/18
                             4/18 6/12 7/2 7/17 8/4    25/19 26/8 28/13         showed [2] 27/17        39/5 47/15 47/19 49/6
    39/21
                             12/15 16/24 18/23         28/24 28/24 29/2          37/2                  standards [2] 15/5
   relevant [4] 19/16
                             18/24 19/4 19/14          30/15 30/17 30/18        showing [2] 27/15       15/25
    28/13 28/16 52/1
                             23/11 30/25 32/11         30/19 30/21 31/16         29/19                 standing [1] 44/23
   relied [1] 34/1
                             36/1 36/11 38/11          31/18 31/22 31/23        shown [2] 44/17 51/3 start [3] 5/4 6/6 9/18
   relief [1] 33/1
                             38/19 38/19 39/6          32/1 32/17 33/18 36/6    shows [1] 46/15        started [2] 4/14 22/25
   relieve [1] 39/2
                             40/13 41/7 44/19          36/8 36/10 36/15         sic [1] 19/25          state [3] 3/6 14/22
   relieved [1] 30/20
                             48/12 49/23 52/9 54/2     36/19 37/12 38/1 39/8    side [2] 20/7 20/21     15/4
   remain [2] 40/15
                             54/15 54/15 56/13         39/13 42/8 44/6 45/12    sides [1] 4/8          stated [2] 17/9 56/3
    40/16
                             56/20                     45/15 45/17 45/22        signed [1] 56/4        statement [5] 5/14
   remember [3] 4/6
                            rights [2] 16/23 16/24     45/24 46/8 46/25 50/6    similar [1] 49/12       16/5 16/11 24/1 43/20
    35/16 48/11
                            rise [1] 56/24             50/9 51/11 52/6 55/3     SIMILARLY [2] 1/6 1/7 STATES [3] 1/1 57/4
   reminded [1] 32/23
                            RIVERSIDE [1] 2/14         56/2                     simple [2] 45/12 49/1 57/8
   repeatedly [1] 14/4
                            rolling [2] 6/23 15/14    see [12] 8/8 8/9 8/20     simply [6] 12/21 14/13 stating [1] 17/7
   reported [2] 14/25
                            room [4] 1/24 37/18        12/14 26/4 27/11          16/23 16/25 35/22     statistical [2] 14/25
    57/5
                             40/9 42/13                28/18 28/25 46/6          56/8                   33/7
   REPORTER [1] 1/23
                            roughly [1] 7/3            46/16 48/21 48/21        since [4] 12/6 16/15 statistically [3] 15/1
   REPORTER'S [1] 1/17
                            rule [10] 5/8 5/9 14/17   seek [1] 7/21              17/10 36/7             22/13 22/21
   reports [15] 5/7 6/4
                             14/17 15/7 15/25 17/1    seeking [1] 6/20          single [5] 35/17 37/22 statistician [1] 22/12
    10/13 13/12 13/15
                             18/20 25/3 43/14         seem [1] 34/4              39/24 50/14 50/16     status [2] 6/7 6/14
    13/18 14/7 14/8 14/14
                            Rule 26 [3] 5/9 14/17     seems [3] 5/24 7/19       site [6] 5/20 6/7 6/15 stay [3] 39/11 48/4
    14/15 17/16 18/22
                             15/25                     41/2                      12/5 12/10 12/12       48/9
    21/3 21/4 32/19
                            Rule 37 [4] 5/8 14/17     seen [4] 4/1 7/7 17/13    sitting [1] 42/7       staying [1] 47/22
   representation [1]
                             15/7 17/1                 21/5                     SITUATED [2] 1/6 1/7 steal [2] 42/21 42/24
    30/4
                            rules [5] 17/23 34/23     select [1] 22/14          six [1] 4/21           stenographically [1]
   representative [1]
                             42/23 43/3 43/9          selected [1] 22/13        slacker [1] 41/17       57/5
    30/4
                            run [1] 43/8              self [1] 18/21            slightly [1] 29/11     step [2] 18/18 38/21
   represented [1] 14/4
                            running [1] 9/12          self-executing [1]        Slow [1] 35/12         STEPHANIE [2] 2/4
   reprimanded [1]
                                                       18/21                    socialize [1] 34/19    3/9
    41/24                   S                         sense [1] 12/11           somebody [1] 45/3      Stephanie Yasuda [1]
   reprimanding [1]
                            safe [1] 25/24            sensible [1] 22/22        someday [1] 34/16      3/9
    41/13
                            Sam [1] 3/11              separate [1] 43/19        somehow [1] 25/5       stipulation [3] 9/11
   request [4] 13/8 13/8
                            Sam Cleaver [1] 3/11      September [14] 12/25      someone [1] 37/25       16/20 19/19
    13/13 13/17
                            same [4] 51/1 51/3         13/12 13/15 13/19        something [11] 6/22 stop [1] 49/23
   requested [2] 13/13
                             51/4 54/6                 13/23 14/5 14/15 15/6     8/20 20/6 20/12 20/16 storage [1] 8/19
    19/8
                            sample [7] 9/22 9/23       15/9 15/22 15/23 17/9     21/17 21/19 34/15     store [1] 52/20
   required [2] 14/22
                             9/25 10/6 22/11 22/20     18/15 32/20               35/4 49/12 49/13      STORES [2] 1/10 3/5
    56/9
                             22/23                    September 18th [1]        sometime [2] 32/18     story [1] 48/6
   requirements [3] 16/7
                            sampled [2] 10/7 10/9      13/23                     46/24                 straightforward [1]
    38/9 48/16
                            sampler [2] 9/21 9/22     September 18th            somewhat [1] 30/9       47/6
   requires [1] 54/13
                            sampling [6] 6/24 7/2      comes [1] 14/5           somewhere [2] 8/19 STREET [1] 1/24
   requiring [1] 17/1
                             7/8 7/10 9/20 29/13      September 20 [1]           37/20                 strike [3] 4/24 5/4 5/5
   resolution [1] 16/18
                            SAMUEL [2] 2/8 2/8         17/9                     soon [2] 27/7 27/11    strikes [1] 49/24
   resolved [1] 7/20
                            sanctions [2] 14/17       September 20th and        sorry [15] 3/25 3/25 stronger [1] 18/20
   resources [1] 23/1
                             18/21                     [1] 18/15                 4/25 5/6 12/5 12/18   strongest [3] 31/11
   respectfully [2] 35/25
                            sat [2] 15/22 16/23       September 21 [5]           20/18 21/21 21/25      31/11 31/13
    56/7
                            save [1] 8/2               12/25 13/12 14/15         21/25 21/25 25/18     stuff [3] 15/16 16/21
   response [5] 6/4
                            saving [1] 7/25            15/6 15/9                 26/18 28/12 29/21      30/7
    32/17 39/18 41/4
                            saying [17] 14/10         September 21st [1]        sort [5] 4/3 4/3 6/3   subclass [9] 23/25
    55/19
                             17/18 17/19 19/10         32/20                     26/4 33/5              23/25 24/1 24/1 24/2
   responsibility [1]
                             24/15 25/4 29/17         serious [1] 9/11          sorts [1] 28/16         24/6 31/2 53/19 53/22
    21/13
                             41/14 42/9 42/19         server [1] 8/19           sound [2] 15/1 15/2    subclasses [2] 4/21
   rest [3] 23/21 33/25
                             46/11 48/13 50/6         service [2] 43/12         sounds [1] 54/3         24/9
    51/24
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 65 of 66 Page ID #:10358 65
   S                taking [9] 12/7 27/5 51/19 53/19 53/25 trier [9] 25/8 27/13 us [9] 9/2 13/14 13/18
                            39/9 41/1 44/6 45/16      54/7 54/22 55/20         28/1 28/22 29/8 44/7    17/15 19/10 29/14
    subject [10] 31/22
                            49/16 49/17 49/19        There's a [2] 46/8        48/21 50/23 51/6        33/22 51/11 54/13
     32/9 34/22 42/19
                           talk [7] 8/4 18/24         47/12                   true [3] 16/14 21/10    use [2] 23/1 25/8
     42/20 42/23 43/9 45/5
                            23/22 26/14 30/7 30/8    Therefore [1] 37/3        57/4
     45/12 46/7
                            33/13                    they withdrew [1]        try [4] 5/2 25/18 42/17 V
    subjected [1] 47/1
                           talked [3] 4/15 53/18      13/16                    42/19                  variety [1] 52/10
    subjective [3] 42/5
                            53/20                    thing [2] 9/7 14/20      trying [1] 31/16        various [1] 26/5
     44/2 47/15
                           talking [7] 26/15         things [1] 55/9          Ts [1] 39/17            versus [2] 3/5 42/5
    subjective/objective
                            38/23 45/3 45/4 45/17    think [36] 3/16 4/11     TSA [2] 44/23 52/19 vest [1] 50/2
     [1] 47/15
                            50/2 52/17                6/5 7/10 8/23 11/17     twist [3] 42/17 42/18 vetted [1] 33/22
    submission [1] 56/15
                           talks [1] 41/10            18/20 19/15 20/10        42/19                  video [80]
    submit [1] 19/12
                           targeting [1] 40/21        20/18 21/15 22/10       two [14] 7/1 7/3 7/10 video's [3] 30/3 46/14
    submitted [2] 36/12
                           tax [1] 45/5               22/25 23/3 25/2 26/1     10/12 11/12 12/24       51/21
     43/24
                           tells [2] 20/11 25/25      29/25 30/3 30/11         17/4 17/5 24/9 27/6    videos [5] 6/7 6/15
    subsequent [1] 14/8
                           ten [5] 7/7 7/9 7/12       30/22 31/25 32/3 35/3 37/13 52/17 55/1 55/9 21/9 23/4 32/21
    substantial [1] 5/10
                            42/14 54/13               41/5 45/12 45/24        two-month [2] 7/3       videotape [1] 26/3
    suffer [1] 4/7
                           ten feet [1] 42/14         46/13 46/16 47/5 47/8 7/10                      view [1] 15/16
    sufficient [2] 48/15
                           tens [1] 37/10             48/2 52/9 53/1 55/5     Tyson [10] 27/21        views [2] 7/4 7/7
     49/8
                           tentative [3] 5/23 24/4    55/23 56/14              49/11 49/11 49/13      violation [2] 31/6 37/3
    sufficiently [1] 51/3
                            24/24                    though [4] 8/4 21/8       49/18 50/17 50/25      voluminous [1] 16/22
    suggest [3] 9/6 41/2
                           tentatives [1] 5/3         26/16 28/18              51/7 51/22 51/23       voluntarily [2] 13/9
     46/1
                           term [1] 36/21            thought [2] 41/4 43/18                            16/19
    suggesting [2] 49/25                                                      U
                           terms [9] 8/6 8/15        thoughts [1] 24/6
     50/14
                            11/11 12/6 21/6 47/17    thousand [1] 35/7        Uh [1] 29/24            W
    suggests [2] 20/17                                                                                waffled [1] 42/4
                            49/10 50/13 56/1         thousands [2] 36/17 Uh-huh [1] 29/24
     47/24                                                                                            waffling [1] 44/1
                           terribly [4] 20/16 23/6    37/10                   ultimately [3] 9/10
    SUITE [2] 2/5 2/20                                                                                wage [1] 24/1
                            25/9 26/2                three [7] 7/1 10/1 10/8 52/21 52/25
    summary [12] 4/25                                                                                 wages [2] 35/11 35/15
                           test [1] 36/12             10/10 13/6 21/21        unable [1] 16/13
     5/1 5/2 30/8 32/10                                                                               wait [2] 22/5 36/11
                           tested [1] 33/21           22/18                   under [8] 5/8 10/4
     32/10 38/15 39/18
                           testified [3] 27/8        thus [2] 30/21 50/15      14/16 15/5 48/25 49/8 waited [3] 7/21 7/23
     39/21 53/25 53/25                                                                                 22/21
                            28/10 40/8               till [1] 7/21             56/4 56/15
     55/19                                                                                            waiting [3] 5/19 9/24
                           testify [5] 12/2 12/10    time-consuming [1]       underlines [1] 38/7
    supplement [2] 11/24                                                                               24/2
                            27/20 35/18 35/24         29/11                   understand [10] 5/5
     16/19
                           testimony [11] 5/8        timeline [1] 19/5         7/15 8/22 23/19 24/16 WAL [2] 1/10 1/11
    supplemental [3] 6/2
                            5/25 27/19 29/9 29/14    timelines [1] 16/7        26/7 31/16 39/11 48/7 WAL-MART [2] 1/10
     11/6 15/15                                                                                        1/11
                            33/7 35/10 35/20 44/7    Title [1] 57/4            51/19
    support [1] 14/23                                                                                 walk [11] 25/1 25/24
                            48/19 50/24              to comply [1] 14/1       understanding [2]
    supposed [1] 14/24                                                                                 26/5 26/11 27/20
                           thank [14] 12/19          to take [1] 45/6          22/2 54/4
    Supreme [3] 34/21
                            18/23 23/11 23/20        today [10] 4/23 12/7 undisputed [4] 29/16 28/11 32/5 34/2 40/12
     49/11 49/18                                                                                       42/13 46/2
                            26/23 32/13 39/20         12/8 12/9 18/14 21/1     40/2 43/25 44/18
    sure [5] 23/18 31/24
                            44/19 54/16 56/12         33/9 45/19 53/19        unduly [2] 8/24 28/17 walked [1] 36/11
     31/25 45/18 50/11
                            56/13 56/20 56/22         56/10                   uniform [3] 48/14 49/7 walking [17] 25/13
    surrebuttable [1] 6/3                                                                              25/13 25/15 25/15
                            56/23                    today's [2]   12/1 12/12  49/17
    surveillance [4] 5/17                                                                              25/20 26/12 26/16
                           the extent [1] 6/13       told [2] 8/1 20/22       unilaterally [1] 33/2
     6/7 6/15 19/14
                           them [26] 5/3 8/1 8/3     too [4] 16/22 43/23      uninterrupted [3] 39/3 27/14 28/14 30/14
    system [1] 48/20                                                                                   30/17 34/1 36/13
                            11/5 11/6 11/7 11/8       47/13 48/5               39/10 46/23
    T                       11/9 11/10 11/19         took [11] 5/21 32/16 UNITED [3] 1/1 57/4          36/13 44/24 50/5
                            11/20 13/20 13/22         35/2 36/10 36/18         57/8                    52/19
    table [1] 18/25
                            14/9  16/6 16/15 16/16    36/18 37/11 37/13       unknowable [1] 24/22 walks [1] 43/11
    take [23] 6/8 6/10
                            16/17  17/16 17/19        39/1 53/9 55/1          unknown [1] 24/21       Walmart [23] 3/5 3/20
     15/18 16/6 25/21
                            21/11  29/19 37/1 43/5   top [1] 35/19            unlikely [1] 56/16       3/22 5/12 5/16 8/1
     26/19 26/24 27/6
                            50/18  52/23             totally [2] 15/24 52/7 unpaid [5] 29/15           10/5 12/16 13/1 16/10
     27/12 29/18 30/13
                                                                               35/11 35/15 48/23       16/13 17/11 24/15
     31/4 38/3 39/3 41/15 theories [2] 24/10         touched [1] 39/16
                            33/21                    tracking [1] 36/16        48/23                   24/19 26/21 26/25
     45/6 46/6 46/7 49/21
                           theory  [6] 33/25 37/21   transcript [3] 1/17      unquote [1] 39/10        31/24 38/25 39/7 43/7
     50/8 50/18 55/7 56/15
                            43/6 43/16 44/2 44/3      57/5 57/7               unreasonable [1]         44/22 45/5 49/25
    taken [2] 38/5 55/3
                                                                               27/25                  Walmart's [7] 4/25 5/5
    takes [34] 8/22 20/24 there and [1] 29/21        TRAURIG [2] 2/17
                                                      4/12                    until [4] 15/22 15/23    6/4 18/25 23/24 39/8
     23/6 25/23 26/5 26/9 there another [1]
                            38/16                    travel [1] 33/14          22/5 56/18              50/13
     26/11 27/20 37/12
                           there's  [34] 7/5 7/14    traveling [1] 24/18      up [10] 14/19 18/18     wanted [14] 4/7 4/17
     37/14 38/1 40/12
                            8/24  12/8 12/14 15/17   travels [1] 31/15         22/20 33/5 33/7 39/14 8/8 8/9 8/20 9/1 18/17
     45/24 46/1 46/7 46/7
                            16/25 22/19 25/7 28/5    treated [1] 42/6          43/16 44/12 48/4        19/13 22/5 22/7 22/7
     46/15 46/18 46/19
                            28/16 31/3 32/2 34/2     treatment [1] 55/17       54/18                   22/8 36/4 55/8
     46/20 47/7 47/10
                            34/24 34/24 37/3 38/5    tremendous [1] 46/21 update [1] 14/19            wants [3] 22/12 29/8
     47/11 47/14 48/22
     49/20 50/15 50/17      40/4 40/6 40/24 46/1     trial [7] 16/9 18/7 23/2 upon [10] 9/25 10/22 31/24
                            46/8 46/15 47/12          26/19 39/23 46/14        12/9 12/12 14/18 21/3 warranted [1] 6/1
     50/20 51/3 54/23
                            47/12 47/12 51/7          56/9                     21/15 26/9 34/1 39/16 watch [1] 50/25
     54/23 54/24 56/1
                                                                                     66
Case 5:17-cv-01415-AB-KK Document 187 Filed 01/30/19 Page 66 of 66 Page ID #:10359
   W                 17/25 19/2 23/13
                           27/15 32/13 36/12
   weather's [1] 40/10
                           39/4 42/6 42/11 42/15
   week [2] 56/19 56/19
                           44/4 55/9 56/12
   weekend [2] 56/17
   56/21                  Z
   weekly [1] 9/7
                          zero [2] 36/14 36/14
   weeks [1] 17/6
   weigh [1] 44/7
   went [5] 9/5 9/7 9/9
   42/1 46/25
   WEST [1] 1/24
   WESTERN [1] 1/2
   what -- I [1] 22/8
   Where's [1] 46/4
   wherever [1] 25/15
   wholesale [1] 5/24
   wholly [1] 17/2
   why [18] 7/21 15/4
   16/13 22/21 33/7
   36/22 37/8 37/15
   37/24 38/3 38/7 38/21
   40/22 40/23 46/17
   49/3 49/4 55/8
   wide [4] 32/15 44/3
   45/1 46/10
   willing [1] 17/19
   WILSHIRE [2] 2/4 2/9
   wish [1] 54/17
   withdraw [1] 20/22
   withdrew [6] 6/18
   13/16 13/17 15/12
   17/7 19/20
   without [2] 31/8 48/19
   witness [1] 44/7
   witnesses [2] 29/10
   46/12
   woman [2] 45/23
   46/16
   wondering [1] 7/21
   word [1] 16/24
   words [2] 41/13 45/5
   work [12] 4/7 15/3
   32/25 34/12 34/19
   34/22 34/23 35/1 35/1
   44/2 44/3 55/15
   worked [6] 20/23
   24/12 24/14 35/17
   35/19 53/15
   working [1] 30/21
   works [1] 50/16
   worse [1] 29/3
   worth [1] 52/16
   worthwhile [1] 40/11
   wrap [1] 54/18
   written [1] 36/9
   wrong [1] 51/6
   wrote [1] 13/1
   Y
   YASUDA [2] 2/4 3/9
   year [5] 4/5 4/5 4/21
    19/22 56/6
   years [1] 4/14
   YOON [4] 2/3 2/3 3/7
    6/8
   young [1] 48/5
   Your Honor [17] 3/10
    6/10 10/15 12/17
